 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262E. C. Waste, Inc. d/b/a Waste Management de Puerto Rico and Union de Tronquistas de Puerto Rico Local 901, IBT, AFLŒCIO.  Cases 24ŒCAŒ8786 and 24ŒRCŒ8138 June 13, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA On September 10, 2001, Administrative Law Judge William N. Cates issued the attached decision.  Respon-dent filed exceptions1 and a supporting brief.  The Gen-eral Counsel filed an answering brief, and Respondent a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the judge™s recommended Order as modified.3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that Respondent, E. C. Waste,                                                                                                                      1 Respondent excepts only to the judge™s findings that Blanca Santana was unlawfully discharged (sec. D of the judge™s decision), and that Marilyn Diaz is not a confidential employee (sec. E,4 of the judge™s decision). 2 Respondent defended its discharge of Blanca Santana in part on an interpretation of probationary employment periods required by Puerto Rico Law Ann. Tit. 20 § 80 (2000).  Respondent™s brief challenges the judge™s statement that the parties should have stipulated to the authen-ticity of a copy of the statute and entered it into the record.  We agree with Respondent that the judge could have taken official notice of the statute.  His failure to do so was not prejudicial, however, in light of the judge™s ultimate findings, which we affirm, that Respondent™s shorten-ing of Santana™s probationary period in alleged reliance on the statute and its reliance on her alleged attendance problems were a pretext for unlawful antiunion motivation. We adopt the judge™s finding that Marilyn Diaz is not a confidential employee.  To qualify as a confidential employee, an individual must (1) share a confidential relationship with managers who ﬁformulate, determine, and effectuate management policies in the field of labor relationsﬂ; and (2) assist and act in a confidential capacity to such man-agers.  NLRB v. Hendricks County Rural Electric, 454 U.S. 170, 189 (1981); Ford Motor Co., 66 NLRB 1317, 1322 (1946).  Respondent failed to prove that District Manager Manuel Fresneda and Human Resources Manager Wilma Figueroa ﬁformulate[d], determine[d], and effectuate[d] management policies in the field of labor relations.ﬂ  Id.  Even presuming they did, however, Respondent failed to prove that Diaz assisted and acted in a confidential capacity to them.  Assuming Diaz™ responsibilities include some labor relations work, those respon-sibilities do not qualify her as a confidential employee because she does not work on labor relations issues on a regular basis.  Los Angeles New Hospital, 244 NLRB 960, 961 (1979). 3 We have modified the judge™s recommended Order and notice in accordance with Ferguson Electric Co., 335 NLRB 142 (2001), and Ishikawa Gasket America, Inc., 337 NLRB 175 (2001), respectively. Inc. d/b/a Waste Management de Puerto Rico, San Juan, Puerto Rico, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(d). ﬁ(d) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ 2.  Substitute the following for paragraph 2(f). ﬁ(f) Within 14 days after service by the Region, post at its office at Humacao, Puerto Rico, copies of the attached notice marked ﬁAppendixﬂ4 in both Spanish and Eng-lish.5  Copies of the notice, on forms provided by the Regional Director for Region 24, after being signed by Company™s authorized representative, shall be posted by Company and maintained by it for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Company to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, Company has gone out of business or ceased its opera-tion at the facility involved in this proceeding, the Com-pany shall duplicate and mail, at its own expense, a copy of the notice in both Spanish and English to all current employees and former employees employed by Company at any time since October 18, 2000, the date of the first unfair labor practice found in this proceeding.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge.  MEMBER ACOSTA, concurring. I agree with my colleagues that the Respondent dis-charged Blanca Santana on October 26, 2000, in viola-tion of Section 8(a)(3) and (1) of the Act, and I also agree that Marilyn Diaz is not a confidential employee under the Act.1  I write briefly on certain aspects of the Santana discharge allegation.  4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 5 In accordance with the General Counsel™s request and in light of the number of Respondent™s employees who are Spanish-speaking, the notice to be posted shall be in Spanish as well as English.  See Tres Estrellas De Oro, 338 NLRB 503 (2002). 1 In finding that Diaz is not a confidential employee, I agree with my colleagues that she does not share a confidential relationship with man-339 NLRB No. 39  WASTE MANAGEMENT DE PUERTO RICO 2631.  In assessing Santana™s discharge, I note initially, as 
did the judge, the significant union animus displayed by 
the Respondent at the time contemporaneous with 
Santana™s discharge.  That animus is detailed by the nu-
merous 8(a)(1) findings by the judge, to which the Re-
spondent has taken no exception.  Thus, the judge found 
that during the Union™s organizing campaign, the Re-

spondent™s district manager,
 Manuel Fresneda, requested 
that employee Iris Andrews report on other employees™ 

union activities.  At an employee meeting, Fresneda and 
headquarter™s human resources manager, Wilma Figue-
roa, threatened employees th
at they would be bargaining 
from zero with no paid benefits.  These two corporate 

managers likewise solicited employee complaints and 
grievances and impliedly promised to remedy them if 
employees rejected the Union.  In addition, Figueroa 
questioned employees about th
e identity of the Union™s 
in-office organizer.  Finally, Figueroa, in a one-on-one 
interview with employee Andrews, asked about her opin-
ion of the Union, and implied that the union activity of 
other employees was under the Respondent™s surveil-
lance.  These unfair labor 
practices give significant 
meaning and dimension to Santana™s discharge. 
2.  The Respondent contends that it had no knowledge 
of Santana™s union activities.  While the quantum of 
Santana™s union activities was not significant, she in-
tended to vote for the Union in the election scheduled for 
November 21, 2000.  The judge found that the Respon-
dent knew that fact because she had told it to Iris An-
drews, the coemployee whom the Respondent had re-

cruited to report to it the names of any employees talking 
about the Union.  The judge inferred that Andrews in 
turn reported to the Respondent the information that 
Santana had revealed to her and I accept that as a valid 
inference.23.  The Respondent argues that, on the same day that it 
fired Santana, it also fired Andrews. It argues that An-
drews was hired on the same day as Santana under simi-
lar circumstances and was let go for the same non-
discriminatory reason, i.e., a failure to ﬁapproveﬂ (i.e., 
complete) her probationary period.  Further, it posits that 
since Andrews had agreed to ﬁspyﬂ for the Respondent, it 
could assume that Andrews would vote against the Union 
in the election.  Thus, firing her resulted in the loss of a 
ﬁnoﬂ vote.  This fact, the Respondent argues, shows that 
                                                                                            
                                                           
agers who formulate, determine, and 
effectuate management policies in 
the field of labor relations.  Accord
ingly, I find it unnecessary to deter-
mine whether she assists and acts in
 a confidential capacity to such managers. 
2 The judge also inferred that, due 
to the small size of the unit, the 
Respondent was further aware of Sa
ntana™s union sentiments because 
she took smoke breaks with Angie Santiago, the Union™s in-plant or-
ganizer.  I do not rely on that inference. 
its firing of both employees was equally benign and not 
in violation of the Act.  I reject this argument.  That An-
drews™ vote was a sure ﬁnoﬂ vote is not demonstrated in 
the record but that Santana planned to vote 
for
 the Union 
is, in fact, established by the record as is the Respon-
dent™s knowledge of her intended vote.  It is further es-
tablished by the record, as found by the judge, that the 

Respondent™s offered reason for terminating Santana, 
i.e., that she had ﬁdemonstrat
ed a pattern of absenteeismﬂ 
was a pretext.3  I am satisfied that its offered reason was 
a pretext for unlawful antiunion motivation.  Thus, the 

Respondent has not shown that the situation of Santana 
and Andrews were sufficiently similar to demonstrate 
that the discharges of both were equally non-
discriminatory. 
In sum as found by the judge and my colleagues, I 
agree that Santana™s discharge violated the Act. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT do anything that interferes with, re-
strains, or coerces you with 
respect to these rights, and more specifically: 
WE WILL NOT coercively question you about your union 
activities. 
WE WILL NOT
 threaten you with various economic 
sanctions should you vote for Union de Tronquistas de 
Puerto Rico Local 901, IBT, AFLŒCIO (Union), or any 
other union, to be your collective-bargaining representa-
tive. 
WE WILL NOT
 implicitly solicit your complaints and 
grievances during a union organizing campaign when 
 3 In agreeing that the Respondent™s offered reason was a pretext, 
however, I do not rely on the judge™s observations regarding the Re-
spondent™s December 18, 2000 position lette
r set out at sec. D,6, par. 5 
of his decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264there is no past practice of our doing that when there is 
no union organizing campaign in progress. 
WE WILL NOT create the impression among you that 
your union activities are under surveillance by us. WE WILL NOT ask you to spy on the union activities of 
your fellow workers, to identify the union supporters, to 

note what they are saying about the Union, or any union, 
and impliedly ask that you report that information to 
management. 
WE WILL NOT discharge you or otherwise discriminate 
against any of you for supporting the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, 
offer Blanca Santana full reinstatement to her former job, 
and if that job no longer exists, to a substantially equiva-
lent position, without prejudice to her seniority or other 
rights or privileges previously enjoyed. 
WE WILL make whole Blanca Santana for any loss of 
earnings and other benefits resulting from her discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful dis-

charge of Blanca Santana, and WE WILL within 3 days 
thereafter notify her in writing that this has been done 
and that the discharge will not be used against her in any 
way. 
 E. C. WASTE, INC. D/B/A WASTE MANAGEMENT DE PUERTO RICO  Lourdes Vanessa Garcia, Esq., for the General Counsel. Luis Perez Giusti, Esq., of Hato Rey, Puerto Rico, for the 
Company. 
Juan M. Negron, of San Juan, Puerto Rico, for the Union. 
DECISION STATEMENT OF THE CASE WILLIAM N. C
ATES, Administrative Law Judge.  This is a discharge case in the context of a union organizing campaign. The outcome of a Board-conducted election of November 21, 
2000, depends on resolution of the challenged ballots of three persons, including Blanca R. Santana.
1  The Company dis-
charged Santana but denies that union activities had anything to 
do with her discharge.  Finding in favor of the Government as 
to Santana, I shall order the Company to offer her reinstatement 
and to make her whole, including interest.  Respecting the chal-
lenged ballots, I shall recommend to the Board that it direct the 

opening and counting of Santana™s ballot and the ballot of 
Marilyn Diaz, for the record fails
 to establish that Diaz was a confidential employee at the time of the election.  I shall rec-
ommend that the challenge to the remaining ballot (that of 
                                                          
 1 Unless otherwise indicated, all dates are for 2000. 
Keila Ramos) be overruled and that her ballot be opened and counted.  Ramos™ ballot was challenged on the basis that, as of 
the election, Ramos was a manage
rial or supervisory employee, 
a challenge I find to be unsupported by the evidence. 
I presided at this 2-day trial in San Juan, Puerto Rico, on 
June 11Œ12, 2001.  Trial was pursuant to the March 1, 2001 
Order consolidating cases, and the February 28, 2001 complaint 
(complaint) issued by the Acting General Counsel of the Na-
tional Labor Relations Board through the Regional Director for 
Region 24 of the Board (Government). The complaint is based 
on an unfair labor practice charge, as later amended, filed No-
vember 8 by Union de Tronquistas de Puerto Rico, Local 901, 
IBT, AFLŒCIO (Union), against E. C. Waste, Inc. d/b/a Waste 
Management de Puerto Rico (Company).  The unfair labor 
practice case is consolidated with Case 24ŒRCŒ8138 in which 
the Acting Regional Director, on December 27, issued her re-
port and recommendation on challenged ballots and notice of 
hearing (report). The pleadings establish that the Board has both statutory and 
discretionary jurisdiction over the Company, a Puerto Rico 
corporation, with an office in Humacao, Puerto Rico, and that 
the Union is a statutory labor organization. The Company col-
lects and disposes of industrial and commercial waste. As is reflected in the Acting Regional Director™s report, on 
October 26, the Regional Director approved a Stipulated Elec-tion Agreement executed by the Union and the Company.  Pur-
suant to the stipulated agreement, NLRB Region 24 conducted 
a secret-ballot election on November 21 among the Company™s 
employees in an office clerical unit. 
The tally of ballots, as the Acting Regional Director™s De-
cember 27 report discloses, revealed that of some 11 eligible 
voters, and no void ballots, 4 votes were cast for the Union, 3 
against, and 4 ballots were challenged.  The challenges are 
sufficient in number to affect the results of the election.  As the 
report further discloses, at the election the Board agent chal-
lenged the ballots of Blanca Santana, Iris Andrews, and 

Marilyn Diaz on the ground that the three were not on the list of 
eligible voters.  The Union challenged the ballot cast by Keila 
Ramos on the basis that Ramos 
was a managerial employee. 
(ﬁKeilaﬂ is the spelling shown in the record.  Although, on 
brief, Company spells Ramos™ first name as ﬁKeyla,ﬂ which 
may be correct, in the absence of a stipulation I leave the spell-
ing as it is rendered in the record.) The Acting Regional Director™s investigation disclosed that Santana and Andrews had been terminated on October 26, and 
the unfair labor practice charge filed November 8 in Case 24Œ
CAŒ8786 alleged that their discharg
es violated the Act.  Ac-cordingly, pending the disposition of the charge in Case 24Œ
CAŒ8786, the Acting Regional Director held in abeyance a 
determination on the eligibility of Santana and Andrews.  As 
the Acting Regional Director™s investigation further disclosed, the Company disputes that Ramos is either a managerial or 

supervisory employee, and the Co
mpany contends, contrary to 
the Union, that Diaz is a confidential employee.  Finding that 
the challenge to the ballots of 
Ramos and Diaz raise substantial 
and material issues of fact and credibility which could best be 
resolved on the basis of record testimony, the Acting Regional 
Director directed a hearing respecting the challenges to the 
 WASTE MANAGEMENT DE PUERTO RICO 265ballots of Marilyn Diaz and Keila Ramos.  By its second 
amended charge filed January 
31, 2001, the Union removed Iris 
Andrews from Case 24ŒCAŒ8786.  Thus, in the February 28, 
2001 complaint, the only alleged discriminatee is Blanca 
Santana.  As noted earlier, on March 1, 2001, the Regional 
Director consolidated the representation case and the unfair 

labor practice case for trial. 
In addition to alleging that the October 26 termination of 
Blanca Santana was unlawful, the complaint also recites a 
dozen counts of mid-October statements by officials of the 
Company that allegedly are coercive under Section 8(a)(1) of 
the Act.  By its answer, the Company denies violating the Act 
in any manner. 
The trial was divided into two partsŠthe unfair labor prac-
tice portion and the election portion, with the two parts having 
a total of three stages.  Twelve
 witnesses testified (some more 
than once) before me in evidentiary stages dictated as follows, 
with the party having the burden of proof taking the lead.  The 
unfair labor practice case was presented first, with the Govern-
ment calling three witnesses and then resting.  The Company 
followed with five witnesses and then rested.  The second part, the election portion, had two stages.  The first stage was de-
voted to the Union™s challenge of Keila Ramos™ ballot.  In this 
Ramos stage the Union called two witnesses and the Company 
four.  The parties then rested their cases as to the Ramos chal-
lenge.  The third stage, addressing the Company™s challenge to 
the ballot of Marilyn Diaz, saw the Company call two witnesses 
and the Union one, with the parties then resting as to the Diaz 
challenge.  No separate rebuttal was presented at any of the 
three stages of the trial.  Most of the testimony was given 
through an interpreter (English to Spanish and Spanish to Eng-
lish).  Following the parties™ resting as to the Diaz challenge, I 
set the date for receipt of briefs and closed the trial. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the post-trial briefs filed by the Government and by the Company, I 

make the following 
FINDINGS OF FACT A.  The Company™s Operation The Company™s Puerto Rico operation is under the manage-
ment of a regional vice president.  The administrative 
headquarters for Puerto Rico are located in Caguas.  In Puerto 
Rico, the Company has seven locations, with five of them 
designated as districts.  The dist
rict involved here is located at Humacao.  Jose Rodriguez, the controller for the Humacao 

district, has his office at Cagua
s, as does Wilma Figueroa, the 
Company™s human resources manager for all of Puerto Rico. 
Manuel Fresneda, the district manager for the Humacao district, 
works at the Humacao office.  
Milisha Gonzalez is the staff accountant in the accounting department at Humacao.  She 

reports to both the controller, Jose Rodriguez, and to District 
Manager Fresneda.  Several unit employees work under the 
supervision of Staff Accountant Gonzalez. Human Resources Manager Wilm
a Figueroa testified that each district has a person serving as the human resources liai-
son who does payroll and handles 
all other personnel issues that arise in the district.  Figueroa reports that her liaison assistant in 
Humacao is Marilyn Diaz.  Diaz asserts that she is merely an 
office clerk. Blanca Santana began work at the Humacao office as an ac-
counting clerk in April as a temporary worker from Kelly Ser-
vices.  On September 11, Santana accepted an offer of regular 
employment, at a substantial pa
y raise, from District Manager 
Fresneda and Staff Accountant Gonzalez to fill a vacancy as the 
accounts payable clerk.  As a 
new regular employee, Santana 
normally would have a probationa
ry period of 3 months, ending 
on December 11, as is shown on 
a personnel form in evidence. 
I discuss this topic in more detail later. 
Mayra Maldonado is the Company™s customer service man-
ager and sales manager.  She reports to Regional Vice President 
Joe Ruiz.  (Figueroa informs us that, about the time of the trial, 
Ruiz was being succeeded by Jose Cardona.)  Assisting 
Maldonado on the customer service 
side are five customer ser-vice representativesŠone in each of the five districts.  Keila 

Ramos is the customer service representative assigned to 
Humacao, and she reports to District Manager Fresneda and 
also to Maldonado.  Ramos asserts that she does not supervise 
anyone. 
At least as to the Humacao district, the Company, as District 
Manager Fresneda reports, operates its business through two 
companies (possibly unincorporat
ed divisions), those being a 
transportation, or hauling division, and a division that operates 
the sanitary fill or landfill.  As
 to the transportation company, 
Fresneda and Human Resources 
Manager Figueroa advise that the Union enjoys a collective-
bargaining agreement with the 
Company covering the drivers.  (On Br. at 20 fn. 5, the Com-
pany asserts that the contract also covers the mechanics.  That 
may well be so, but such is not shown in the record.) 
B.  The Union™s Organizing Campaign In Case 24ŒRCŒ8138, the Union™s election petition, a copy 
of which is in evidence, was filed on October 13 and served on 
October 16.  Angie Santiago, who works as a purchasing agent 
for the Company, and who had been the Union™s observer at an 
election held at the Company in 1998, contacted Juan Negron 
of the Union about mid-September, distributed and collected 
authorization cards on October 7 and 8, signed her own card on 
October 11, and again served as the Union™s observer at the 
election on November 21. Santiago did not give a card to Blanca Santana because of a 
perceived friendship that Santana had with Iris Andrews who in 
turn, Santiago perceived, had a 
friendship with District Man-ager Fresneda.  (As we see later, Andrews felt much loyalty 
toward Fresneda, viewing him almo
st as a son.)  Instead, Santi-
ago determined from their conve
rsations at outside smoke breaks that Santana would vote for the Union.  In one conversa-
tion in the lunchroom Iris Andrews was present when Santana 
asked Santiago if the situation with the Union was going through.  Santiago replied yes, that they simply were waiting 
for a date for the election.  Santiago and Santana worked 
closely together.  As Santiago de
scribes, Santana, working as the accounts payable clerk, paid the bills that Santiago gener-
ated.  As both Santana and Santiago report, they had to con-
verse daily about their work, such as discussing invoices. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266C.  Alleged Acts of Coercion 1.  Introduction ﬁAbout October 12,ﬂ and ﬁabout mid-October,ﬂ complaint paragraph 6 alleges District Manager Fresneda and Human Resources Manager Figueroa made a dozen different coercive 
statements.  Although the evidence focused on the following 
week, and principally the date 
of October 19, no objection was made as to a time variance.  Moreover, as the allegations are to 
an ﬁaboutﬂ date, a week later is close enough to fit the allega-tion in any event.  Four incide
nts (the number is disputed) are involved here.  One is a staff meeting on October 19, and the 
other three are one-on-one conversations. 2.  Manager Fresneda recruits Iris Andrews to spy 
a.  Facts In a fashion similar to that of Blanca Santana, Iris Andrews 
began working for the Company through Kelly Services about 
May, and on September 11, she 
too was hired by the Company 
as a regular employee.  Andrew
s also was fired on October 26, 
as was Santana.  (As mentione
d earlier, Andrews™ name was amended out of the instant charge on January 31, 2001.) 
During the week before her discharge,2 Andrews testified, Andrews was in Fresneda™s office discussing with him a cus-
tomer™s account.  Abruptly Fresne
da told Andrews to close the 
door because he wanted to talk with her.  Fresneda then asked 
Andrews whether she had heard about the Union and who was 
talking about the Union.  Andrews said that she had an idea but 
was not sure. 
Fresneda then told Andrews that, since Andrews and 
ﬁBlancaﬂ (Santana) were friends, for Andrews to try to con-
vince her not to vote for the Union.  Andrews said she would 
talk with Santana, but if Santana already had her opinion An-
drews would be unable to change it.  (As Santana reports, a few 
days after the October 19 staff 
meeting, when Santana and An-
drews were at lunch, Santana asked Andrews whether she had told anyone that Santana was going to vote for the Union.  An-
drews replied that Manuel Fresneda had asked her to see if she 
could change Santana™s mind.  Andrews told Fresneda that, 
even though she and Santana were
 friends, she could not make Santana change her mind because that is the way she thought.  
Because there was no objection to this hearsay testimony, I 
shall give it ﬁsuch weight as its inherent quality justifies.ﬂ  
Mid-land Hilton & Towers
, 324 NLRB 1141 fn. 1 (1997).  In so considering it, I note that Santana™s report corroborates the 
testimony of Andrews.) 
Fresneda further said that he
 wanted Andrews to observe who talked about the Union, to identify them, and to note what 
they were saying about the Union.
  Andrews asked Fresneda if he wanted her to be like a spy,
 and Fresneda replied, ﬁSome-thing like that.ﬂ  She stated that such would create a lot of ene-
mies for her among her workmates.  Fresneda said he needed 
her help.  Although at the moment she was not for the Union, 
                                                          
                                                           
2 For convenience of reference, I de
signate this occasion as the inci-dent of October 18. 
because she wanted to help Fresneda, she told him, ﬁOkay, it™s 
fine.ﬂ As Andrews explains at trial, she loved Fresneda like a son. 
In those days Andrews would do anything for Fresneda.  As we 
see later, concerning an incident on October 20 involving a 
sworn (but materially false) statement allegedly coerced from 
Andrews by Fresneda in order to
 discriminate against another employee because of her union activities, Andrews admits at 
trial that she agreed to lie (in the affidavit) for Fresneda.  She 
did so because, ﬁBack then I was willing to do everything 
Manolo [Fresneda™s nickname] wanted.  Yes, because of what I 
felt for Manolo.ﬂ  As Andrews explains moments later, she really was not lying because she was helping Fresneda ﬁso the 
Union would lose strength and weaken and that™s what he 
wanted.ﬂ Andrews asserts that her testimony at trial is not a lie be-
cause she still feels the same affection for Fresneda, although 
she pities him for the mess that he has gotten in by following 
the wrong people.  Acknowledging that she and Santana are 
still friends to this day, Andrews asserts that she would not lie 
for Santana ﬁbecause she™s a very honest person.ﬂ 
For his part, District Manage
r Fresneda generally denies 
meeting privately with Andrews 
to talk with her about union 
affairs other than the occasion when she gave an affidavit.  The 
occasion of the affidavit is a separate meeting described by 
both Andrews and Fresneda, and also by the attorney who took 
the statement and notarized it.  On cross-examination, Fresneda 
concedes that he would meet daily
 with Andrews, in private, on 
business matters. 
b.  Discussion Iris Andrews described the meeting of October 18 (as I have 
designated the date) in detail.  She testified favorably and with 
a persuasive demeanor.  In contrast, District Manager Fresneda gave only a general denial, and 
his demeanor was unfavorable. 
In crediting Andrews™ account, I have weighed her admission 
that she lied in the sworn statement that she gave to the Com-
pany concerning Angie Santiago, 
an incident that I summarize 
later.  With complete candor, Andrews explains her motivation (in essence, doing what Fresneda wanted because of her strong 
maternal affection for him), and further explains that her trial 

testimony is truthful because she retains her affection for Fres-
neda notwithstanding her discharge.  Additionally, in observing 
Andrews testify, and in considering her demeanor, I looked for 
any sign of resentment lingering 
from her own discharge.  Ob-serving no such sign, and finding that Andrews testified with 
specificity and sincerity, I credit her account. 
Having credited Andrews™ account of the October 18 con-
versation with District Manage
r Fresneda, I find that ﬁabout mid-Octoberﬂ the Company, by
 District Manager Fresneda, ﬁinterrogated its employeesﬂ c
oncerning which employees were 
talking about the Union.  Although complaint paragraph 6(f) 
alleges an interrogation of employees ﬁabout their union sym-
pathies,ﬂ and the evidence is that the interrogation went to the 

union activities of other employees,
3 there was no objection.  
 3 I do not overlook the brief question 
to Andrews of whether she had 
heard about the Union.  Under the circumstances, that brief question 
 WASTE MANAGEMENT DE PUERTO RICO 267The difference is more technical than substantive, and in any 
event I find that it was tried by implied consent.  I therefore 
find that the interrogation, asking for, in effect, the names of 
any employees talking about the Union, reasonably would tend 
to be coercive because of its chilling nature.  By District Man-
ager Fresneda™s coercive interrogation of employee Iris An-
drews on October 18, the Company, I find, violated Section 
8(a)(1) of the Act. The portion of the conversation containing Fresneda™s re-
quest that Andrews spy on the union activities of her work-
mates, and impliedly to report such information to Fresneda, 
fits the allegation of complaint paragraph 6(g) that the Com-
pany thereby ﬁrequested its employees to ascertain and disclose 
to Respondent the union membership, activities, and sympa-
thies of other employees.ﬂ  By District Manager Fresneda™s 
October 18 request that Andrews spy on the union activities of 
other employees, the Company violated Section 8(a)(1) of the 
Act. 
3.  The staff meeting of October 19, 2000 a.  Introduction Five counts of the complaint™s coercion allegation (para-
graph 6) are devoted to the st
aff meeting conducted on October 19 by District Manager Fresne
da and Human Resources Man-ager Figueroa.  Most members of the bargaining unit were pre-

sent.  The first two counts allege that the Company, by Fres-
neda, threatened its employees 
ﬁwith bargaining from scratch if 
the Union came inﬂ (complaint par.
 6(a)), and (par. 6(b)) ﬁwith loss of benefits if the Union came in.ﬂ 
The next three counts allege that the Company, by Figueroa, 
ﬁimplicitly threatened and/or thr
eatened its employees with loss 
of employmentﬂ (par. 6(c)), ﬁimplicitly solicited employee 
complaints and grievancesﬂ (par. 
6(d)), and (par. 6(e)), interro-gated its employees about their union activities.ﬂ  To prove 
these allegations, the Govern
ment elicited testimony from 
Blanca Santana and Purchasing Agent Angie Santana.  For 

support of its denials, the Company adduced testimonial evi-
dence from Human Resources Manager Figueroa, Jessica Ale-
jandro (who succeeded to the position of accounts payable clerk 
after Santana was fired), and by District Manager Fresneda. Certain general matters are, for 
the most part, not disputed.  
First, the meeting began with District Manager Fresneda and 
Human Resources Manager Figueroa presiding.  Fresneda be-
gan by stating that the purpose of
 the meeting was to inform the 
employees that the Union had petitioned to represent them.  
Aside from any disputed matters, Fresneda then generally de-
scribed the petition and election pr
ocess.  Fresneda™s presenta-tion was followed by comments 
from Figueroa, including re-
marks about benefits.  Near the beginning of Figueroa™s re-
marks, which entered the area of whether employees had any 
problems at work, Figueroa asked Fresneda to step outside the 
                                                                                            
                                                           
would not reasonably be coercive.  Th
e vice is in the next question that asked for the identities of those employees talking about the Union. 
room so that the employees woul
d feel free to discuss any of 
these problems.
4Respecting the disputed matters, I credit the Government 
witnesses™ Blanca Santana and Angie Santiago.  They testified 
with specifics and in a convincing fashion.  By contrast, the 
Company™s witnesses offered gene
ral denials.  For example, 
Alejandro was asked whether, during the staff meeting, she 
heard Fresneda ﬁmake any threats about bargaining from 
scratch or any threats at all about the Union.ﬂ  To this Alejan-
dro replied, ﬁThere was no threats at all, none.ﬂ  Thus, the find-ings I make on disputed matters are based on the credited de-scriptions given by Santana and Santiago, plus any consistent 
testimony by Figueroa, Alejandro, or Fresneda. 
b.  Facts As Blanca Santana reports, Dist
rict Manager Fresneda told the group of employees that if the Union entered the Company 
that they would begin (their bargaining) ﬁat zero.ﬂ  The em-
ployees would not have the same benefits as before.  There 
would be no paid (ﬁpayﬂ) benefits,
5 and the Union could give no assurances regarding the employ
ees™ jobs.  In fact, as Angie 
Santiago describes, when the employees entered the conference 
room there already was depicted on the blackboard a compari-
son of benefits, with those of the Company on one side and on 
the other side of a middle line the same benefits but with zeros 
shown. Apparently even before Fres
neda stepped outside, Figueroa reiterated Fresneda™s statement th
at with the Union in the Com-
pany, the employees would start 
with no paid (ﬁpayﬂ) benefits, 
and the Union could give no assurances regarding the employ-
ees™ jobs. Figueroa also said that the Company could do with-
out the services of any employee by simply firing ﬁthem.ﬂ And 
if the fired employee proceeded with a lawsuit, over her dis-
charge, the Company was a ﬁmulti million dollar Company and 
could meet any lawsuit payments.ﬂ 
At some point during the portion of time devoted to bargain-
ing and benefits, someone, pres
umably Figueroa, distributed 
copies of a one-page comparison of the benefits of ﬁThe Com-

panyﬂ against those ﬁWith the Un
ion.ﬂ  With the page divided in half by a vertical line, ﬁThe Companyﬂ benefits are listed on 
the left, and those ﬁWith the Un
ionﬂ are shown on the right.  
Figueroa testified that she prepared the comparison, obtaining 
figures for the Union from a contract that the Company has 
with the Union covering, presumably, the drivers of the Com-
pany™s transportation division. 
It is clear that the benefit sheet given to the employees that 
day is not what appeared on the blackboard.  On cross-
examination, Figueroa concedes that the sheet is different.  
Indeed, Jessica Alejandro advises that none of the information on the sheet of paper appeared on the blackboard.  Whether 
none of the information was reproduced I need not reach.  It is 
enough to find, as I do, that fo
r their talking points about bar- 4 Fresneda recalls that it was the employees who asked him to step 
outside.  However, even Figueroa a
nd Alejandro assert that Figueroa 
asked him to do so. 
5 Although Santana™s interpreted tes
timony is rendered as ﬁpay bene-
fits,ﬂ I find, from the context, that
 the statement delivered by Fresneda, 
and later by Figueroa, was ﬁpaid benefits.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268gaining starting from zero, and w
ith no paid benefits, District Manager Fresneda and Human Resources Manager Figueroa, 
used what was displayed on the blackboard, and not what is 
written on the sheet of paper that was distributed at the meet-
ing. As Santana describes, Figueroa told the group that when a union seeks to attach itself to a company, it is because there are 
problems at the company.
6  So, Figueroa asserted, she was there 
to learn what the problems were.  Figueroa then asked Santi-

ago, ﬁIs there any problem?ﬂ When Santiago did not answer, 
Figueroa asked again, ﬁAre there any problems?ﬂ  Still Santi-
ago would not answer. At that point Figueroa, commenting that Santiago would not speak because Fresneda was present, asked Fresneda to step 
outside.  When Fresneda depart
ed, Figueroa asked, apparently 
to the group generally, ﬁTell me what the problems are.  Do 
you want money?ﬂ  Apparently receiving no response, Figueroa 
then leaned on the glass table and, facing Santana, asked, 
ﬁBlanca, is there any problem?  Tell me.ﬂ  Observing that Fi-
gueroa was so insistent, Santana replied that she was satisfied 
with her pay, having received a raise to $7 an hour, got along 
with her fellow workers, and 
had no problem.  Figueroa appar-ently stated to the group, ﬁTell me, is there any problem?ﬂ  
Then turning to Santiago, Figueroa said, ﬁAngie, do you have 
anything to say?ﬂ  As Santiago tells us, ﬁI said nothing.ﬂ  While 
at various times Figueroa would express herself to the group, most of her questions, as Santiago credibly reports, ﬁwere to me 

and Blanca.ﬂ  Santana confirms this. 
After Santiago declined to answer Figueroa™s question to 
Santiago, Iris Andrews and Santiago had a brief exchange, apparently not entirely friendl
y, which concluded with An-
drews telling Santiago, ﬁI™m not saying you™re the delegate.ﬂ  
Latching on to this, Figueroa stated that she did not know who 
was the Union™s delegate.  She asked whether anyone knew.  
Apparently receiving no answer, she then asked Andrews 
whether she knew whom the female delegate is, observing 
again that she did not know.  Still no one, apparently, answered.  
Andrews did not cover this matter,
 or the meeting itself, during her own testimony.
7  With the Company™s counsel reading the 
complaint allegations, Figueroa de
nied the allegations against 
her. According to District Manager Fresneda, he returned for a 
question and answer portion of the meeting where he answered 

many questions.  Fresneda claims that the point at which 
Santana voiced her satisfaction with her job occurred during 
this question and answer segment, and that Santana™s satisfac-
tion remarks were volunteered and not in response to any ques-
tion.  Fresneda™s testimony in 
this area does not fit with the testimony of any of the other witnesses.  To the extent that the 
meeting had a third segment of questions and answers, at which 
Fresneda was present and answered many questions, I find that 
such occurred after the ﬁproblemsﬂ portion when Fresneda, at 
                                                          
                                                           
6 Although Figueroa™s version includes the reference to ﬁproblems,ﬂ 
her approach is different from Santana™s credited account. 
7 On cross-examination, Andrews refers to Figueroa™s statement at 
the staff meeting that the Company had enough money to get rid of any 
employee regardless of the Union™s presence. 
Figueroa™s request, excused himself.  I further find that Fres-neda, later learning about Santan
a™s statement of satisfaction, transferred it to the question and answer segment.  That he was 
not present when Santana made it is underscored by his testi-
mony that she volunteered it, and that it was not in response to 
any question.  Before me, Distri
ct Manager Fresneda was not a credible witness. c.  Discussion 
Respecting the bargaining ﬁfrom zeroﬂ comments by District 
Manager Fresneda, as reinforced by Human Resources Man-

ager Figueroa, the law is well settled.  If the nature of the em-
ployer™s statement is that the bargaining procedure means that 
employees lose what benefits they have and must bargain to 
restore them, the statement is an unlawful threat.  
Webco Indus-tries, 327 NLRB 172, 180, 189 (1998); 
Williamhouse of Cali-fornia, 317 NLRB 699, 702Œ703, 714Œ715 (1995).  As this is 
what was said here, as opposed to a mere figure of speech used 
during a description of give-and-take bargaining,
8 the statement 
violated Section 8(a)(1) of the Act, as alleged in complaint 
paragraph 6(a) and conclusory paragraph 8. 
With that unlawful statement as a preface, Fresneda™s next 
remark (also repeated by Figueroa), that there would be no paid 
benefits, meant that the employ
ees would start their bargaining 
by losing all their paid benefits.  That simply is another way of 
stating that bargaining starts from zero, but it does so even 
more directly.  The statement also violated Section 8(a)(1) of 
the Act, as alleged in complaint paragraph 6(b). 
Human Resources Manager Figueroa™s statement that the 
Company could do without the services of any employee sim-
ply by firing him or her falls short of a threat to discharge an 
employee because of her union activities.  Accordingly, I shall 
dismiss complaint paragraph 6(c). Turn now to the allegation that Figueroa implicitly solicited 
employee complaints and grievances
.  On this the law is firmly 
established.  In the absence of evidence showing such a previ-

ous practice, the solicitation of grievances during an organizing 
campaign accompanied by a promise, express or implied, to 
remedy such grievances, violates the Act.  Moreover, the solici-
tation of grievances in the mids
t of a union campaign inherently 
constitutes an implied promise to
 remedy the grievances, al-
though this inference is rebuttable.  The employer may rebut by 
showing a legitimate business ju
stification for the challenged matter.  
Kofy TV-20, 332 NLRB 771 (2000); Health Manage-ment, 326 NLRB 801 (1998); Torbitt & Castleman
, 320 NLRB 907, 909Œ910 (1996), enfd. denied on this point 123 F.3d 899, 

907Œ908 (6th Cir. 1997) (court finds employer rebutted infer-
ence). There is no showing here that the Company had a practice of 
soliciting grievances or ﬁproblems.ﬂ  And here the repeated 
solicitations at the meeting are tied directly to the presence of 
the Union (on Figueroa™s theory that unions are attracted to 
companies that have problems).  At one point Figueroa even 
asks, ﬁDo you want money?ﬂ  Clearly Figueroa™s repeated so-
licitations at this meeting were prompted strictly by the pres-
 8 As with the protected speech in Mediplex of Connecticut
, 319 
NLRB 281 (1995). 
 WASTE MANAGEMENT DE PUERTO RICO 269ence of the Union.  At no point does the Company seek to rebut 
the inference of an implied prom
ise to remedy any grievances 
by showing a legitimate business reason for making the 

solicitations at this meeting, and on brief the Company makes 
no contention that it offered any rebuttal evidence.  In these 
circumstances, I find that, as a
lleged in complaint paragraph 
6(d), at this October 19 staff meeting the Company, by Human 
Resources Manager Figueroa ﬁ(implicitly) solicited employee 
complaints and grievancesﬂ with
 the implied promise of reme-dying the grievances if the em
ployees would reject the Union.
9  By so doing, the Company violated Section 8(a)(1) of the Act.  
Naomi Knitting Plant, 328 NLRB 1279, 1281 (1999). The final allegation concerning the October 19 staff meeting 
is that Human Resources Manager Figueroa ﬁinterrogatedﬂ the employees.  On brief the Government points to the evidence 
that Figueroa, once Andrews mentioned the word ﬁdelegate,ﬂ 
began asking the group, and Andrews, for the identity of the 
Union™s ﬁdelegate.ﬂ  (This clearly was a search for the identity 
of the Union™s in-office organizer.)  Figueroa received no an-
swer, Figueroa™s general denial that she interrogated anyone 
was unpersuasive.  Finding that 
Figueroa™s interrogation, seek-ing the identity of the Union™s in-office organizer, was coercive 
(as evidenced by the silence greeting her interrogation), I fur-
ther find that, by such coercive interrogation, Company vio-
lated Section 8(a)(1) of the Act, as alleged. 4.  Manager Figueroa interrogates Iris Andrews a.  Introduction On brief the Government contends the allegations of com-
plaint paragraphs 6(j), (k), and (l) are supported by the testi-
mony of Iris Andrews.  Paragr
aph 6(j) alleges a mid-October 
interrogation by Human Resour
ces Manager Figueroa; 6(k) alleges that, about mid-October, the Company, by Figueroa, 
ﬁcreated an impression among its employees that their con-
certed activities were under surv
eillance by Respondentﬂ; and 
6(l) alleges that the Company, 
by Figueroa, in mid-October, 
ﬁasked employees to ascertain 
and disclose to Respondent the 
union membership, activities, and sympathies of other employ-

ees.ﬂ 
On brief the Company contends that there is no evidence to 
support paragraphs 6(k) and (l), and that they therefore should 
be dismissed.  As to paragraph 6(k), there is brief evidence in 
support as I describe shortly.  Respecting paragraph 6(l), the 
Government fails to point to any supporting evidence and ar-
ticulates no theory of proof.
10  Accordingly, being in agreement 
with Company™s contention, I shall dismiss complaint para-

graph 6(l) on the basis of no supporting evidence.                                                           
                                                           
9 The solicitation was explicit, not implicit. Although par. 6(d) 
should have alleged the vice of an implied promise to correct if the 
employees would reject the Union, there was no objection to this omis-
sion.  Complaint par. 6(d), therefore, was amended by implied consent 
by virtue of the evidence elicited at 
trial without objection.  Rule 15(b), 
Fed.R.Civ.P. 10 In keeping with a lawyer™s duty of candor to the court, the Gov-
ernment always should move to withdraw from its complaints any 

allegation for which there clearly is no supporting evidence. 
As for the date of the incident, there is little direct evidence 
aside from the initial question dir
ecting Andrews™ attention ﬁto 
October 2000.ﬂ However, on cross-
examination Andrews states that the staff meeting occurred ﬁbefore our private conversa-
tion.ﬂ  As Andrews is questioned about this incident and then 
about an incident on October 20, the implication is that this 

incident occurred the afternoon of October 19, following the 
staff meeting earlier that day.  Although the matter is not en-
tirely free from doubt, I find that this incident probably oc-
curred the afternoon of October 19. b.  Facts Iris Andrews testified that 
Human Resources Manager Fi-gueroa called her into the conference room where, after An-
drews shut the door and with just the two of them present, Fi-
gueroa ﬁaskedﬂ for Andrews™ opinion of the Union.
11  Andrews replied that she did not like all the mess.  Figueroa responded 
that she had just returned from taking Marilyn Diaz to lunch. 
(On cross-examination, Santana confirms that Figueroa took Diaz to lunch after the staff m
eeting of October 19.)  Figueroa said that she wanted to talk to Diaz because Diaz was engaging 

in conversation with Angie Santiago and tending to let Santiago 
persuade her to support the Uni
on.  During this conversation, Figueroa told Andrews that the Company once had paid an 

employee, who was vocal in promoting the Union, $10,000 ﬁto 
shut his mouth.ﬂ  Figueroa said that the Company had money 
for that and much more. Figueroa denies that any such private meeting with Andrews 
occurred, and generally denies interrogating employees or cre-
ating an impression among them that their concerted activities 
were under surveillance by the Company.  Finding Andrews to 
be the more credible witness, bot
h as to details and as to de-meanor, I believe Iris Andrews and disbelieve Human Re-
sources Manager Figueroa.  In making this credibility resolu-
tion, I have again weighed the fact that Andrews agreed to lie in 
her October 20 affidavit in order to help District Manager Fres-
neda in his effort to weaken the Union.  I also have considered 
whether Andrews™ report could be the result of a resentment lingering from her own discharge.
  Again, however, I find An-drews to be a sincere witness, as well as a candid one. 
c.  Discussion 
Having credited the account of Iris Andrews, I now find that 
the interrogation by Human Res
ources Manager Figueroa, an official from the Company™s Caguas headquarters in the setting 

of a conference room and with her point-blank question asking 
for Andrews™ opinion of the Union, reasonably would tend to 
be coercive.  By Figueroa™s question, therefore, the Company 
violated Section 8(a)(1) of the Act, as alleged in complaint 

paragraph 6(j).  I so find. Furthermore, Figueroa™s remark
 that Marilyn Diaz was talk-
ing with Santiago and was tending to let Santiago persuade her to support the Union, implies surveillance by the Company of 

the protected and concerted activities of its employees.  
Zim-merman Plumbing & Heating Co.
, 325 NLRB 106 fn. 2 (1997),  11 In a quirk that appears to creep 
into even the interpretation, ﬁaskﬂ 
frequently, as here, is rendered ﬁtold.ﬂ  As the context makes clear, 
Figueroa asked. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270enfd. mem. as to all but an unrelated point 188 F.3d 508 (6th 
Cir. 1999).  I find the Company therefore, violated Section 
8(a)(1) of the Act, as alleged in complaint paragraph 6(k). 5.  Was Iris Andrews™ affidavit of October 20, 2000 coerced? 
a.  Introduction The topic here is covered by 
the two remaining allegationsŠ
paragraphs 6(h) and (i).  A
lthough both allegations cite ﬁabout mid-October 2000,ﬂ the evidence points, without objection, to 
the specific date of October 20.  As thus amended by operation 
of law, based on implied consent,
 paragraph 6(h) alleges that about October 20 the Company, by
 District Manager Fresneda, ﬁinterrogated its employees 
about other employees™ union ac-
tivities.ﬂ  Paragraph 6(i) alleges that about October 20 the 
Company, by Fresneda, ﬁcoerced its employees into providing 
a statement in order to discri
minate against another employee 
for having engaged in union activities.ﬂ  As noted earlier, the 
Company denies. 
There is no dispute that on October 20, Iris Andrews signed 
an affidavit taken by one of the Company™s attorneys, witness 
Marta Villares.  What is disputed
 is the nature of the conversa-tion leading to Andrews™ signing of the sworn statement.  A 
copy of the one-page affidavit is 
in evidence, with the relevant portion reading as follows:  2.  That on October 16, 
2000, from 2:00 p.m. to 2:30 p.m., Angie Santiago approached me and asked me what 
was my opinion about the Uni
on and she commented that they were considering to bring the Union to the Company. 
3.  This took place during my work hours, while I was 
asking if I could receive a facsimile on the machine down-

stairs. 
4.  On October 18, 2000, Angie Santiago approached me again and told me that they were organizing a meeting 
to inform the employees a
bout the Union and that the 
same would be held on Satu
rday, October 28, 2000.  She 
pointed out to me that they were going to have a Union 
representative there. 
5.  This occurred during my work hours. 
6.  That all the above stated is the truth and nothing 
else but the truth. AND FOR THE RECORD, I swear under oath the 
present statement. 
 b.  Facts In the afternoon of the same date that Andrews™ affidavit was 
taken, District Manager Fresne
da testified, Andrews came to 
his office and inquired whether someone was authorized to speak to her regarding the Union during working hours.  Fres-
neda told her no, that no one has the right to interrupt the Com-
pany™s operations.  Andrews then 
related that about 2 p.m. An-gie Santiago had approached her to give her some general in-formation regarding the Union.  Fresneda said that was a viola-tion because Santiago was interrupting the Company™s opera-
tion.  Fresneda asked whether 
Andrews would sign a statement on this, and Andrews said yes.  Fresneda then called the Com-
pany™s attorneys, and the attorney (Marta Villares) arrived that 
afternoon and proceeded to take the affidavit of Andrews.  The 
statement was given voluntarily by
 Andrews.  Fresneda denies coercing Andrews to give the statement.  The purpose for the 
statement, Fresneda asserts, basically was to record the event. 
No action was taken based on the affidavit. Fresneda concedes that Andrews is the first employee he 
ever requested to give an affida
vit.  The reason for his request 
is that ﬁtheyﬂ were obstructing 
operations, and given that fact, Santiago™s purpose in obstructing was immaterial as interrup-
tions are not allowed for any purpos
e.  Fresneda admits that he 
has never requested employees to gi
ve affidavits when they talk 
at work about subjects other than work.  The Andrews™ affida-

vit is the only one of that kind.  Fresneda acknowledges that he 
remained present while Villares took Andrews™ affidavit be-
cause Villares asked Andrews whether she would feel uncom-
fortable if Fresneda remained and Andrews said no that Fres-
neda could stay.  Fresneda asserts that the occasion of An-
drews™ affidavit is the only incident that ever merited a sworn 
statement. 
An attorney with the same law firm representing the Com-
pany here, Villares testified that she typed what Andrews re-
lated, and that Andrews had Villares make a change in the date 
of the ﬁmeetingﬂ (the union mee
ting, apparently).  Villares 
asked whether Andrews would ha
ve any trouble signing.  Ap-
parently saying no, Andrews signed. 
Andrews™ account is a bit different.  She asserts that Fres-neda called her into his office 
and asked whether Angie Santi-ago had talked to her about the Un
ion.  Andrews said yes, that 
it was during lunch.  Fresneda said no, she was wrong, that it was at 2 p.m. that they had talk
ed about the Union.  Fresneda said he wanted Andrews to sign a sworn statement testifying 
that Santiago had talked to her about the Union during working 
hours. At trial Andrews explains that, on the day of the conversa-
tion with Santiago, Andrews had experienced a problem with 
her supervisor, Milisha Gonzalez.  Thereafter, when Andrews went to Santiago™s office to se
nd a fax, Andrews mentioned the problem with Supervisor Gonzalez, and commented that she 
was going to resign because she did not like what was going on 

at the Company.  ﬁDon™t resign, hang in there,ﬂ Santiago urged, 
adding ﬁWe™re trying to bring in the Union.  But tomorrow at 
lunchtime we™ll talk some more.ﬂ 
 It was the next day at lunch 
that she and Santiago actually talked about the Union. 
To Fresneda™s declaration that he wanted her to sign a state-
ment, Andrews asked whether that was necessary. Fresneda 
said that it was in order to weaken the Union™s position.  To her 
inquiry whether such would hurt Santiago, Fresneda promised 
that it would not affect Santiago™s job or anyone else, that the 
only purpose was to weaken the Union™s position.  Besides, 
Fresneda added, the statemen
t would remain confidential 
among the two of them and the attorneys.
12  Andrews left Fres-
neda™s office and returned to work.  About 45 minutes later she 
was called back to give the statement when the attorney arrived. 
Andrews asserts that her affidavit is only partly true.  At 2 
p.m. (presumably on the first date 
given in the affidavit, that of                                                           
 12  The confidentiality was broken, A
ndrews asserts, for the next day employee Sylvia Lopez told Andrews 
she had learned of the statement 
that Andrews had given against Santiago. 
 WASTE MANAGEMENT DE PUERTO RICO 271October 16 at item number 2), Santiago only mentioned the 
Union, and it was the next day at 
lunch that they talked about it. 
As Andrews testified:  I gave this sworn statement.  It was rather to help Manolo.  I 
didn™t want to do it.  I felt obliged but since we had a very 
special relationship with Manolo and I appreciate him a lot I 
wanted to help him, because I wasn™t in favor of the Union. 
 On cross-examination, Andrews 
concedes that she read the 
statement before signing, includi
ng item 6 (about the ﬁtruth and nothing else but the truthﬂ).  Even so, Andrews testified, she 
had told Fresneda that the Uni
on was only mentioned at 2 p.m., 
and that the discussion occurred (later) at lunch.13  Then in a 
series of questions and answers, summarized earlier, Andrews 
reports that she understands that she did wrong by signing the 
statement, but that she was upset.  She did what Fresneda 
wanted because she wanted to help him and because at the time 
she was not in favor of a union.  Admitting that she agreed to 
lie for Fresneda, Andrews asserts that she was willing to do 
whatever Fresneda wanted because of the affection she felt for 
him.  In part she was lying because at 2 p.m. the Union was 
only mentioned (not discussed). 
 ﬁAt that moment I wasn™t 
really lying.  I was actually he
lping Manolo so the Union would 
lose strength and weaken and that™s what he wanted.ﬂ Andrews concedes that she was very hurt, and surprised that 
Fresneda would be so hypocriti
cal and would ﬁstab me in the 
back as he did.ﬂ  She denies that her testimony is a lie against 
Fresneda, stating that she still feels an affection for him, that 
she is not angry with him, but pities him because ﬁhe™s in this 
mess right now for following so
mebody that he should not 
follow.ﬂ By her three-page letter of November 8 to a company official 
in Florida, Andrews urged that he investigate the operation at 

the Humacao district because of numerous ﬁirregularities and 
violations of employee rights.ﬂ  Her report in the letter of the 
affidavit incident, as well as the earlier request that Andrews 
spy, are consistent with 
her testimony at trial. 
c.  Discussion 
Unlike in previous situations, here I am not persuaded by the 
testimony of Iris Andrews respecti
ng the incident of the affida-vit.  Because I have credited her respecting the request by Dis-
trict Manager Fresneda that Andrews spy for him, I here find it 
very probable that what occurred is just what Fresneda as-
sertsŠthat Andrews came and reported a conversation with 
Angie Santiago about the Union.  Indeed, during her own tes-
timony, Santiago did not deny it. 
 Accordingly, I shall dismiss 

the interrogation allegation, complaint paragraph 6(h). Respecting the coerced-affidavit allegation, complaint para-
graph 6(i), I likewise find no merit.  At no point does Iris An-
drews assert that she felt pressured to give the sworn statement 
because District Manager Fresneda mentioned something about 
her job security.  Indeed, Andrews makes it very clear that the 
only pressure she felt came from he
r own maternal affection for Fresneda and from her desire to help him regarding whatever                                                           
                                                           
13 During her own testimony as a G
overnment witness, Santiago was 
not asked about this matter. 
he wanted to do.  Thus, she readily agreed to give a sworn 
statement, and she did so voluntarily.  I so find. 
On brief the Government att
acks a variety of unalleged con-
cepts, ranging from no affidavits requested on other topics to no assurances given that there woul
d be no reprisals.  It is ques-
tionable whether the record evidence, which generally lacks 
positive evidence of the foregoing, would support the infer-
ences that would have to be drawn in favor of the Govern-
ment™s arguments.  But aside from all those problems, the com-
plaint allegation is that the Company coerced Andrews.  Find-
ing no such coercion, I shall dismiss complaint paragraph 6(i). D.  The Discrimination Allegation 1.  Knowledge The Company admits the parts of complaint paragraph 7 that 
allege it discharged Blanca Santana about October 26 and that 
it has failed and refused to reinst
ate her.  The Company denies 
the part that alleges the motivation for Santana™s discharge to 
have been her activities on behalf of the Union. Santana™s only activities on behalf of the Union consist of 
her taking smoke breaks with Angie Santiago, the Union™s in-
plant organizer and the person who had served as the Union™s 
observer at the previous electi
on, and indicating to Santiago 
and to Iris Andrews that she intended to vote for the Union in the upcoming election.  As noted earlier, Santana never signed 
a union authorization card.  Santan
a also testified that manage-
ment never asked her about her 
union preferences.  On brief, the Company cites item 11 of its statement of facts (SOF), that 
subsequent to Santana™s discha
rge, her husband, Dennis Labao, sent an email to, apparently, the Company™s corporate office, 
the afternoon of Santana™s discharge.  Labao™s email is an at-
tachment to the Company™s December 18 position letter.  In 
item 11 of its SOF, the Compan
y not only cites Labao™s asser-
tion that the Company never asked Santana whether she was for 
or against the Union (a fact Santana acknowledges at trial), but 
claims that Labao, in his email, asserts that the Company never 
ﬁknewﬂ Santana™s preference about the election.  As Labao 
makes no such statement in his email,
14 I need not address whether I would give any weight to such a statement, by a non-
party here, about what knowle
dge the Company possessed. 
Of course, with a unit of only 
12 employees at this small of-
fice in Humacao, it can be inferred that the Company™s man-
agement was aware of at least the smoke break socializing. 
Thus, while the normal work interaction by Santana and Santi-
ago inside the office might be pres
umed to be strictly business, 
the outside smoke break socializ
ing could well cause alarm for any management concerned about
 the outcome of the pending 
election.  As for the informa
tion given to Andrews, who had agreed to spy for District Manager Fresneda, I infer from the 
record evidence that Andrews, yielding to the strong maternal 
affection for Fresneda that she c
onfessed at trial, reported this information to Fresneda because of her felt loyalty to him, over 

any consideration of confidentiality she might otherwise have 
maintained for the disclosu
re from her friend Santana.  14 Such a misstatement of the reco
rd does not inspire confidence in 
the balance of counsel™s brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272The Government argues that knowledge can be inferred, in 
part, from the specific focus that Human Resources Manager 
Figueroa accorded both Santana and Santiago at the October 19 
staff meeting.  Countering, th
e Company points out that it was 
at the staff meeting that Santana openly declared satisfaction 
with her job and pay and stated that she had no problems.  
From Santana™s public declaration, it is argued, it would be 
impossible to infer that the Company would suspect Santana of 
being a union supporter.  The Company™s argument is certainly 
one possibility, but it has to be weighed against what the Com-
pany, as I infer, was seeing (s
ocializing with Santiago) and 
hearing from Andrews (that Santana intended to vote for the Union).  Indeed, at lunch even after the October 19 staff meet-
ing, Santana asked Andrews whet
her she had told anyone about 
her intention to vote for the Union. Tellingly, Andrews did not answer that question, but instead 
reported that Fresneda had asked her to persuade Santana to 
vote no.  I infer from Andrews™ shift of the focus from the 
question asked to what Fresneda had asked her to do to be a 
tacit admission that she had reported to Fresneda about 
Santana™s intention to vote for the Union.  Hence, when Fres-
neda asked Andrews to persuade Santana to vote against the 
Union, Fresneda was not speaking of Andrews as someone 
considered neutral on the issue.  Fresneda already knew from 
Andrews of Santana™s prounion in
tent.  Fresneda was asking Andrews to work on Santana and persuade her to change her mind and to vote no.  In so finding, I further find that in the 
days leading up to Santana™s 
October 26 discharge, the Com-
pany considered Blanca Santana as someone who intended to 

vote for the Union. 2.  Timing Timing is always a relevant factor to consider.  Here, 
Santana™s October 26 discharge 
falls between the October 13 election petition and the November 21 election.  If the Com-
pany considered Santana either as a yes vote for the Union (or 
even as a likely vote for the Union), and if the Company were 
of a mind to terminate Santana™s employment before the No-
vember 21 election, then the Company needed an incident.  On 
brief, the Government argues two 
main points.  First, the Gov-ernment contends that the Compan
y seized on, and distorted, an 
emergency absence on October 23 
when Santana, after giving notice to the Company, had to take her 1-year old son to a hos-

pital.  The Company used the October 23 absence, plus two 
earlier excused absences, as a pretextual basis for discharge. 
Second, in order to generate a pressing need to act quickly in 
order to beat the election date of November 21, the Company 
discarded Santana™s 3-month probationary period (sometimes 
erroneously referred to as 90 days), ending on December 11, as 

reflected on her hiring record, and instead elected to apply a 45-
day probationary period, assert
edly applicable under Puerto 
Rico law, because of Santana™s earlier service as a temporary 

employee for the Company. 
For its part, the Company contends that its attendance con-
cern was valid, that Santana never gave proper notice on Octo-
ber 23, never brought a medical excuse thereafter, and that as Puerto Rico law would impose a 45-day probationary period, 
the Company had to act immediately or Santana would become 
a permanent employee of the Company.  While that would have 
no significance under the Act, it may have under local law.  
Indeed, usually, local laws dea
ling with such employment mat-
ters as probationary periods or
 permanent employee status are 
irrelevant under the Act.  The protections of the Act apply to 
statutory employees regardless of
 whether the employer classi-
fies them as probationary or permanent.  The Company is well 

aware of this and so states on page 2 of its December 18 posi-
tion letter to NLRB Region 24.  (The letter is part of the joint exhibits.)  Respecting that letter, I treat it and all the exhibits 
received in evidence as documents issued.  Thus, aside from a 
possible admission by a party in a document, I do not consider 
the internal statements beyond the fact that they were made.  
That is, I do not consider the internal statements for the truth of 
the matter asserted. 
From the nature of the evidence, it appears the Company im-
pliedly contends Puerto Rico 
ﬁLaw 80ﬂ of May 30, 1976, as 
amended (an apparent full citation 
is given as P.R. Laws Anot. t. 29, § 185h), is relevant because such is what it relied on.  Of 
course, the Company is entitled to offer evidence of whatever 

factor it relied on, whether that factor is a local law or a local 
custom.  The key point is that it must offer evidence of that 
factor.  It cannot simply purport to describe that factor on brief.  

Unfortunately, no copy of Law 80 is in evidence.  If the parties 
had stipulated to the authenticity of a copy of Law 80, and of-
fered the copy into evidence, I would have received the stipula-
tion, taken official notice of such statute, and received the copy 
into evidence.  However, no su
ch stipulation was made and no 
copy of the local law was offered. 
The Government appears to argue that even if such is the lo-
cal law, the Company waived its right to set a 45-day proba-
tionary term in the hiring and payroll paper when it wrote, ﬁ90-
day probation period ends 12/11/00.ﬂ
15  And even if the 45-day 
rule applied, the Government argues, the Company forfeited 
any right to claim it by waiting until day 46 to terminate 
Santana.  Countering, the Company contends that the 45-day 

rule extends into day 46 so long 
as the employee 
is terminated on day 46 before she performs any work.  Such a refinement 

would be highly relevant to this 
issue, particularly to the Com-
pany, because Santana™s dismissal came the morning of her 

46th dayŠbefore she began work for the day. 
At one point on cross-examina
tion District Manager Fres-neda testified:  Q.  But it [he] has to be discharged on the 45th, cor-
rect? 
A.  Well, if he doesn™t start working on the 46th day I 
would say no. 
 A moment later a certain ambiguity is added when the term 
ﬁperiodﬂ is used.  Thus:  Q.  Okay.  Yes or no.  If it™s on a 45th day period the 
person has to be discharged when the 45-day period ends, 
correct? 
A.  Yes. 
                                                           
 15 The employee handbook provides for a probationary period of 3 
months.  Moreover, December 11 is 91 days from September 11. 
 WASTE MANAGEMENT DE PUERTO RICO 273There was no redirect examination as to what Fresneda un-
derstands by the term ﬁperiod.ﬂ  I find that, in line with his first 
response quoted that Fresneda understands that the ﬁperiodﬂ of 
the 45-day rule extends into da
y 46 so long as the employee is 
terminated before, as here, she does any work.  Thus, by this 
testimony on cross-examination 
Fresneda adds, to the testi-
mony of Human Resources Mana
ger Figueroa, the refinement that the Company advances on brief to support its contention 

that Santana was terminated before she became a permanent 
employee.  Against that contention there must be considered 
the Government™s argument that the Company waived its right 
to have a 45-day rule apply when it opted to set the probation-
ary period on the hiring and payroll document as ending De-
cember 11. On brief the Company also asserts, in item 4 of its SOF that 
Santana and two other temporary employees hired as regular 
employees on September 11 each signed ﬁa probationary em-

ployment agreement.ﬂ  But the 
exhibit cited in support is the payroll-hiring document that sets the probationary period as 
ending December 11.  If the Company meant to refer to a sepa-
rate document, then no such document is in evidence.  The 
Company also states in item 6 of
 its SOF, citing a page number containing testimony by Human 
Resources Manager Figueroa, 
that it has a policy requiring every employee to sign such a 
probationary employment agreement when she begins working.  
While Figueroa does testify respecting the Company™s policy 
for its probationary employees, as I describe above, she gives 
no testimony about employees ha
ving to sign ﬁa probationary 
employment agreement.ﬂ  The Company™s written probationary 

policy, a part of the excerpts from the ﬁAssociate™s Manualﬂ 
(employee handbook) that is part of the Joint Exhibits in evi-
dence, does not mention any 
ﬁprobationary employment 
agreement.ﬂ 
The written policy of the Company sets a probationary term 
at 3 consecutive months of service.  Human Resources Man-
ager Figueroa testified that such provision recently was 
changed by the local law (presumably an amendment to Law 
80), which states that an employee who ﬁhas been part of a 
temporary service company, the probationary period will be 45 
days.ﬂ  While I do not treat Figueroa™s statement as expert tes-
timony on Puerto Rico law, I do treat it as a part of the Com-
pany™s understanding of Puerto Rico law and how it should 
apply, or has the option of applying, the 45-day rule.  The prob-
lem is that the evidence fails to clarify whether the Company 
understands that the new local 
law imposes the 45-day rule 
with no option to exercise a 3-month period.  More in point, does the Company understand that the new local law must be 
applied retroactively to employees already in a probationary 
period of 3 months?  For that 
matter, just when did amended Law No. 80 become effective?  Was it before or after Santana 

entered her otherwise 3-month probationary period.  The status 
of the record is such that there simply are too many critical 
questions left unanswered.  Accordingly, I make no further 
effort to resolve just what understanding the Company did have 

of the amended Law 80, or even whether the Company waived 
whatever understanding it had (since the waiver question re-
quires evidence of just when the asserted amendment to Law 80 
became effective). 
The bottom line on the timing matter, as it pertains to the 
question of a probationary period, 
is that I simply take the re-
cord as it is.  That is, the Company terminated Santana on the 
asserted basis that she did not
 ﬁapproveﬂ her probationary pe-
riod.  (The term ﬁapprove,ﬂ not specifically defined in the re-
cord, appears to be a local idiomatic synonym for ﬁcomplete,ﬂ 
and on occasion a witness states that Santana did not success-
fully complete her probationary period.  Current idiomatic use 
of the term possibly is the revers
e of an original meaning that 
the employer must ﬁapproveﬂ the probationary employee™s 
performance in order for the employee to be elevated to perma-
nent status.)  While either party was free to produce evidence as 
to Puerto Rico Law No. 80, it appears that the Company is the 
party having the clearest need to s
how, as part of its rebuttal of the Government™s evidence, that the December 11 ending of 

Santana™s 3-month probationary pe
riod had been abbreviated to 45 days by operation of law when Puerto Rico Law 80 was 

amended on a certain effective date.  As I have found, the com-
bined testimony of Human Re
sources Manager Figueroa and District Manager Fresneda falls short of doing this because, as I 
describe above, it leaves too ma
ny unanswered questions.  In 
short, the record supports a finding, which I now make, that the Company prematurely shortened 
Santana™s probationary period 
from 3 months to 45 days.  As to the Company™s purpose in 

doing so, I discuss that later when I reach the issue of motiva-
tion. 3.  Santana™s attendance Respecting her attendance, Blanca Santana was absent, and 
not paid, on two occasions, and left early once.  One of the 
absences was in September and 
the other two incidents came in 
October.  The first two of the three were approved in advance 
by management. 
In September Santana missed 4 hours the afternoon of Sep-
tember 25 to attend a meeting for parents and teachers at the 
school of one of her sons.  In October, Santana had a preap-
proved absence the full day, unpaid, of October 16 because of 
an ﬁadmission test.ﬂ  The record
 does not disclose whether the 
test was for one of her children or for herself.  On Monday, 

October 23, Santana™s year-old son became ill and she had to 
take him to the hospital™s emer
gency room.  At 7:30 a.m., be-
fore she left for the hospital, Santana called the office.  Speak-

ing with Jose Orlando Hernandez, who apparently answered the 
telephone, she asked for Milisha Gonzalez, her supervisor. 
(Hernandez discloses that he has a double first name of Jose 
Orlando.)  Gonzalez does not arrive until 8 a.m. or later, 
Santana testified, and she apparently was not there.  Santana 
proceeded to report her situation to Hernandez, a group leader 
for the service section, and told him that if she left the emer-
gency room early she would report for work.  She did not tell 
Hernandez that she would arrive for work that day, nor did she 
say that she would be absent all day.  She did not call in again, 
nor did she report for work later that day. 
At work the following morning, October 24, Santana in-
formed Staff Accountant Gonzalez that she had been absent the 
previous day in order to take her very ill son to the emergency 

room.  Gonzalez replied that ther
e was ﬁno problem,ﬂ that ﬁeve-rything was fine.ﬂ  Santana told Gonzalez that she had evidence 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274of the hospital visit if Gonzal
ez wanted it, but Gonzalez said 
no, that there was ﬁno problem withﬂ Santana.  Apparently 
contradicting (by implication, but
 not directly) that testimony, 
Gonzalez claims that she did ask Santana for an ﬁexcuseﬂ (pre-
sumably written evidence) but that none was given.  Indeed, on 
October 25 Gonzalez called Santana into her office and gave 
her a cautionary ﬁguidelineﬂ memo from Jose Rodriguez, the 
District Controller, asserting that on October 23 she had left a 
message with Jose Orlando, ﬁin 
charge of the dispatch area,ﬂ that she would be reporting for work later in the day, but that 
she had failed to do so.  The balance of the memo addresses the 
Company™s need for information or any absences or tardiness 
so that the enterprise can function properly.  Should she have 
questions, Santana is alerted to 
call Rodriguez.  (The record fails to make clear whether, under Company policy, such a 

ﬁguidelineﬂ is considered a disciplinary action and, therefore, 
an adverse employment action.  In any event, the complaint 
does not attack the ﬁguidelineﬂ memo as being an unfair labor 
practice under the Act.) When Santana tells Gonzalez that she would not sign be-
cause she had followed the correct procedure, Gonzalez threat-
ened to call in a third person to sign for her.  Santana then went to her office and called Rodriguez who asked whether Santana had read the employee handbook.  Santana was so upset that 
she did not reply.  She signed th
e memo.  Later that October 25 Gonzalez distributed a memo addr
essed, apparently, to all of 
her staff from District Controlle
r Rodriguez advising them to contact Gonzalez in advance of any absences or late arrivals.  
Should Gonzalez not be available, they are to contact Fresneda 
or Rodriguez. Company™s employee handbook contains these relevant pro-
visions (emphasis added):  1.  In case of sickness or tardiness or any other 
emer-
gency justifying the absence, it is essential that the associ-
ate notify its immediate supervisor or management (at the 
office), 24 hours prior to, or at the latest, 
half hour before the scheduled work time on the same day of the absence or 
tardiness. 2.  The associate should notify the reason for the ab-
sence or tardiness and inform when he or she will return to 
work.  Asking another associate, or a friend, or family 
member to notify the absence or tardiness is considered 
inappropriate, unless it is an emergency. 3.  In case an associate is absent for 
two (2) or more 
days [he or she] will have to show a medical certificate 
certifying that the associate was ill during the time of ab-

sence. 
 From these provisions we see that, as this was an emergency 
situation, Santana properly called the office at least 30 minutes 
before her scheduled starting time of 8 a.m.  She could not talk 
with her supervisor because Gonzalez was not present at that 
early time.  Hernandez apparently was a proper person to no-
tify, for the October 24 ﬁguidelineﬂ memo from District Con-
troller Rodriguez does not complain that Hernandez was not a 
proper person to have left the message with.  And crediting 
Santana, as I do, we know that the morning of October 24 Staff Accountant Gonzalez told Santana that everything was fine and 
that she did not need any written evidence that she was at the 

hospital with her year-old son the previous day.  I do not be-
lieve Gonzalez™ contrary testimony. 
The foregoing review reflects not only that Santana followed 
the procedure spelled out in the Company™s employee hand-
book, but it also shows that Staff Accountant Gonzalez initially 
told Santana that everything was fine and that she need not 
furnish any certifying evidence.  (Of course, as we saw above 
in the quotes from the employee handbook, no certifying evi-
dence is due anyhow where the absence is for less than 2 days.) 
4.  Claimed disparity favoring Jessica Alejandro 
Additionally, on brief the Government argues disparity based 
on the evidence pertaining to Jessica Alejandro.  (Recall from 
Angie Santiago™s testimony that Alejandro took over Santana™s 
position as the accounts payable clerk some 2 days after 
Santana was fired.)  Like Santan
a, Alejandro, who was working as a temporary employee for the Company, was hired as a regu-

lar employee on September 11 under Staff Accountant Gon-
zalez.  Alejandro™s hours, as Santana™s, were 8 a.m. to 5 p.m. Although copies of Alejandro™s timecards were not offered 
into evidence, the timecards are described generally by District 
Manager Fresneda during the Gove
rnment™s cross-examination.  
Based on Fresneda™s asserted testimony, on brief the Govern-

ment contends that absences are shown for Alejandro as fol-
lows: for the week of September 18 through 24, 2 days; the 
week of September 25 through October 1, 4.5 days, for a total 
of 6.5 days.  Actually, it is difficult to follow the testimony 
because counsel and the witness were looking at, and address-ing, copies of documents that are not in evidence.  Indeed, the 

half-day absence appears to ha
ve been on September 11, and there is no testimony showing an
 absence of 2 days for the 
week of September 18.  Moreover,
 Fresneda testified that Ale-jandro worked on service contracts during the weeks of Sep-
tember 18 and September 24 at th
e Caguas headquarters.  That may have carried over into the week of October 2.  The date of 
October 2 is the only one with the word ﬁCaguasﬂ written in. 
Unfortunately, the record simply is confusing.  At the begin-
ning of this topic on cross-exam
ination, Government counsel announced that she was marking a document containing copies 
of the timecards of Alejandro and 
others as ﬁGeneral Counsel™s 
Exhibit No. 18.ﬂ  Neither that doc
ument, nor an exhibit consist-ing of the extracted copies of Alejandro™s timecards, ever was 
offered in evidence.  This is so even though, toward the end of all this, I voiced an implied suggestion: ﬁThere are some things you can learn from the documents themselves.ﬂ 
On brief the Government argues 
that District Manager Fres-
neda should not be credited resp
ecting his testimony that Jes-
sica Alejandro worked at the Caguas headquarters for the 
weeks in question.  Where a party contends that an employee 
did not work at all during 1 or more weeks, and the timecards 
themselves are disputed, the natural choice would be to call for 
the payroll documents.  They might
 show, for example, that an 
hourly paid employee (such as Alejandro) was not paid for the 

time in question.  Apparently 
no payroll documents were sub-
poenaed or otherwise requested. The Government also points to 
Fresneda™s testimony that, as 
Blanca Santana™s timecard for October 16 did not appear to be 
 WASTE MANAGEMENT DE PUERTO RICO 275clocked in, he had to assume that the absence was excused.  
From this the Government argues that the absence of a time 
clock punch must be assumed to be an excused absence unless 
it is otherwise stated on the card itself.  ﬁTherefore, it can only 
be concluded thatﬂ the Company™s own records respecting Ale-
jandro show that Santana was fired on a pretext.  The Govern-
ment seeks to build a bridge too far.  The point possibly would 
serve as minor supplemental s
upport for solid evidence show-ing disparity.  But this point has no solid evidence to lean on 

for its own support. Recall that Jessica Alejandro was called as a witness during 
the Company™s case-in-defense.  During her testimony, Alejan-
dro was not asked about her timecards, her attendance, or 
whether she had worked several days during SeptemberŒ
October at the Caguas headquarters.  However, I draw no infer-
ence from this because District Manager Fresneda, who testi-
fied as the Company™s last witness during the unfair labor prac-
tice portion of the trial (and Fresneda was the testifying witness 
concerning Alejandro™s timecards),
16 was not questioned about 
Alejandro™s timecards until the Government™s cross-exami-

nation. As part of its effort to show
 discrimination, the Government seeks to show disparity of tr
eatment.  Thus, the Government 
has the burden of persuasion on the issue.  I need not credit 
District Manager Fresneda in order to find, as I do, that the Government™s evidence fails to 
show a disparity of treatment 
favoring Jessica Alejandro and disfavoring Blanca Santana on the question of attendance.  (Indeed, with no copies of Alejan-
dro™s timecards in evidence, I am substantially handicapped in 
any attempt to evaluate the cred
ibility of Fresneda™s testimony 
respecting those timecards, and I am unable to verify the Gov-

ernment™s contentions regarding the cards.)  The record evi-
dence simply fails to persuade
 that, from September 11 to Oc-
tober 26, Jessica Alejandro was absent at least as much as, and 

perhaps more than, Blanca Santana™s 2.5 days of absences.  In 
fact, over that time span Alejandro may or may not have been 

absent 2.5 days or more.  All I find here is that the record evi-
dence is insufficient to show that Alejandro in fact was absent 
as much or more than was Blanca Santana during the weeks in 
issue.  It is on that basis that I find no merit to the Govern-ment™s disparity contention. 
5.  Blanca Santana discharged 
a.  The discharge meeting At 7:30 the morning of October 26 when Santana arrived for work, she observed the unusual fact that District Controller 
Rodriguez was seated in District Manager Fresneda™s office.  
She suspected that Rodriguez™ presence was related to his 

memo to her and her call to him.  As she proceeded to the time-
clock to check the time, she met Jose Orlando Hernandez. 
Santana told Hernandez that she had a bad feeling about the 
situation.  Hernandez assured Santana that she could rely on 
him.  Not yet punching her timecard, Santana was proceeding 
                                                          
                                                           
16 Earlier, when the Government counsel was cross-examining Hu-
man Resources Manager Figueroa, Figueroa testified that she did not 
know how many absences Alejandro 
had.  But Figueroa was not pre-
sented with copies of Alejandro™s timecards and questioned about them. 
toward her office when Rodriguez called her over.  She said 
that she had not yet punched in.  Rodriguez said that was not a 
problem.  As Santana sat down, Rodriguez called in ﬁMr. Ne-
gron.ﬂ17  Rodriguez then handed a letter to Santana.  As 
Santana finished reading the two-sentence letterŠa letter of 
dischargeŠRodriguez informed her that the Company would 
no longer need her services. The relevant text of the lette
r, dated October 26, and signed by Rodriguez, reads: 
 By this means we wish to notify you that we have decided to 

terminate your services, effec
tive today, October 26, 2000, for 
not having completed satisfactorily your probationary period. 
 Santana then asked Rodriguez why she was being dismissed 
because she had done a good job and had been very responsible 
in her work.  [Indeed, on one occasion after they had become 
probationary employees on Sept
ember 11, Santana and Iris 
Andrews were praised by Staff Accountant Gonzalez for their 
good work.  On that occasion, 
Gonzalez compared Andrews to 
a ﬁmonsterﬂ and told Santana that she was like an ﬁoctopusﬂŠ

names suggesting that they c
ould handle many tasks at once 
and conquer even the most vexing problems.]  Apparently ei-
ther without waiting for an answer from Rodriguez, or without 
receiving one, Santana continued her statement, saying that 
when she completed her own assignments she helped her fellow 
workers. 
Because Rodriguez was never in the Humacao office, 
Santana turned to Operations Manager Negron and pleaded to him that he knew very well that at work she had been highly 
responsible and very devoted, wo
rking overtime as needed, and even coming in on Saturdays.  Speaking directly to Negron, 
Santana said, ﬁYou know how well I work.ﬂ  Negron remained 
silent, uttering not a word.  At that, Santana told Rodriguez that 
working there had been a pleasure, and she rose and went to her 
office to call her brother for a ride. b.  Conversation by lawyer™s office As Santana was calling her brother, she heard Iris Andrews 
say that her timecard was not at the timeclock, and she then 
heard Rodriguez call Andrews over.  As the Company ac-
knowledges on brief, and as Andr
ews testified, Andrews also was terminated that morning, and for the same stated reason as 
Santana.  Or as Fresneda id
iomatically puts it concerning An-
drews, ﬁShe did not approve her probationary period satisfacto-
rily.ﬂ 
Andrews accepted a ride with Santana, and they decided to 
go to the ﬁStandards and Salariesﬂ 
office.  (The record does not tell us, but perhaps the office handles claims for unemployment 
compensation.)  Dropping the two women near that Govern-
ment office, Santana™s brother left.  The office is in an area 
known as the ﬁJudicial Center,ﬂ and many attorneys have of-
fices in the area. Indeed, as Santana and Andrews started walk-
ing, they met District Manager 
Fresneda by the office of a law 
firm. (Fresneda recalls that they 
met in the firm™s parking lot.)  
The testimony of Santana, supported by that of Andrews, re-
 17 Apparently Operations Manager Jesus Negron, as Hernandez, 
Santiago, and Fresneda identify him dur
ing the part of the trial pertain-ing to the election case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276flects that the women asked Fresneda for the reason that they 
had been fired. Fresneda replie
d that he knew the reason ﬁbut I cannot talk about itﬂ because he was on the Company™s side 
and he knew that they were going to proceed legally against the 
Company.  The only material di
fference in Fresneda™s version is the absence of a statement that he knew the reason but could 

not give it.  According to Fresneda, he simply told them that a 
decision had been made and that was the resolution of the mat-
ter. Santana and Andrews testified in more detail and with a 
more favorable demeanor than did District Manager Fresneda, 
and I therefore credit their collective account over Fresneda™s 
version.  The Government does not
 advance its contention as to the significance of the credited account.  To the extent the Gov-
ernment impliedly contends that
 Fresneda™s response to the women suggests an acknowledgment that a secret reason under-
lying the decision to discharge,
 and different from the one of 
absenteeism not told to Santana at
 her discharge.  This implied contention would call for me to speculate, for it is possible that 
Fresneda did not want to get into a discussion with, for exam-
ple, Santana about the selected ground of absenteeism before 
everyone appeared at an unemployment hearing or even at a 

potential unfair labor practice trial over her discharge.  I there-
fore assign no weight to Fresneda™s response. c.  Reason given for Santana™s discharge District Manager Fresneda testified that he and District Con-
troller Rodriguez made the decision to discharge Blanca 
Santana.  As Fresneda recalls, they were in the Caguas office of 
Rodriguez, and the date was that of Santana™s third absence 
(October 23).  Although they looked at Santana™s records, they 
did not compare her records, such as attendance, with other 
employees.  They based their decision on Santana™s number of 
absences.  (Earlier, Human Re
sources Manager Figueroa testi-
fied that, although she did not participate in the decision, and 
was merely informed of it, she knew the reasonsŠabsenteeism 
and tardiness.  Santana was 2 minutes late on Monday, Sep-
tember 25, but Fresneda testified, on redirect examination, that 
he does not consider an employee as late unless her tardiness 
exceeds ﬁ10Œ15 minutes.ﬂ  That leaves only one arrival that 

Fresneda would consider just a bit tardy, one day in the second 
week of October when she arrived at 8:17 a.m.) District Controller Rodriguez did not testify, and Figueroa 
admits that she was not involved in the decision to discharge 
Santana and that she made no r
ecommendation.  On brief, and citing Fresneda™s testimony, the 
Company lists absenteeism as 
the only reason for Santana™s discharge.  Yet in the Company™s 
December 18 position letter, the Company asserts that the rea-
son was twofold: ﬁshe had demonstrated a pattern of not arriv-
ing on time to work in the mornings,ﬂ and ﬁEven more, a cou-
ple of days before her dismissal,
 she left a message at the com-
pany informing that she was goi
ng to be arriving late.  How-ever, she never showed up.  Thus, she was given a written rep-
rimand by her supervisor.ﬂ 
Because Fresneda is the only decision maker who was a wit-
ness, I consider only Fresneda™s 
testimony as to the basis for 
the discharge.  (At the same time, I shall consider the shifting 
reasons when I reach the discussion section.)  Thus, I find that 
the only reason the Company relied on as the basis for 
Santana™s discharge was Blanca Santana™s absenteeism of 2.5 
days during her some 6.5 weeks 
as a regular, but probationary, 
employee of the Company.  Of those 2.5 days, 1.5 days were 
approved absences (both Figueroa and Fresneda testified that 
approved absences are still absen
ces), and as I have found, the third and last day of absence (October 23) was caused by a day 
long visit to the hospital emergency room with her 1-year old 
son. 6.  Discussion Knowledge I have found.  Timing, too, at least partially, for I 
deferred discussion of the Company™s motivation for cutting 
Santana™s stated (personnel, payroll record) from 3 months to 
45 days.  As summarized earlier, I found that the Company 
failed to establish, as its burde
n on the issue, that local law 
(including the effective date) requi
red such an abbreviation, and I have proceeded with the record evidence as it stands.  I now 
find that the Company™s motivation for abbreviating Santana™s 

probationary period was, as argue
d by the Government, for the 
purpose of creating a pressing need to act quickly (compliance 

with the claimed 45-day rule) in order to rid itself of someone 
(Santana) viewed as a vote for the Union if she were still em-
ployed on election day, November 21. 
As for any potential argument that the Company did not 
move against Angie Santiago, 
the Union™s in-office organizer, it is enough to observe the traditional response that an other-
wise unlawful discharge of one employee is not rendered 
proper simply because the employer refrains from discharging 
the most prominent supporter of the Union.  Moreover, Santi-
ago was a ﬁpermanentﬂ employee 
and, apparently under local 
law, would be more difficult to terminate than would be a pro-

bationary employee.  In any event, bypassing the most promi-
nent union supporter while eliminating one or more probation-
ary employees possibly could be a successful tactic in a voting 
unit as small as this one. 
Consider now some of the factors that support a finding here of unlawful motivation.  First,
 in converting Santana on Sep-tember 11 from temporary to regular employee status, the 
Company thereby demonstrated its belief that Santana was a 
good worker with a reliable attendance record.  (Santana™s at-
tendance record for her time as a temporary worker at the 

Company is not in evidence.)  Human Resources Manager Fi-
gueroa testified that the Company wants to have good workers 
on its staff.  In hiring Santana on September 11 as a regular 
employee, the Company increased her hourly pay rate from 
$5.15 to $7.  As Fresneda concedes, during Santana™s proba-
tionary period, the Company paid for Santana to be trained in 
Microsoft™s Excel software programŠa fact indicating confi-
dence and approval of Santana as a regular, although proba-
tionary, employee. 
And as previously noted, St
aff Accountant Gonzalez com-plimented Santana as being like an ﬁoctopusﬂ in her ability to 
process work.  Confirming Santana™s testimony, Staff Account-
ant Gonzalez acknowledges that she had never spoken to 
Santana about any attendance problem.  Indeed, as Santana 
credibly testified, ﬁMilisha [S
upervisor Gonzalez] never said 
anything about tardiness or absences.  On the contrary, she 
 WASTE MANAGEMENT DE PUERTO RICO 277always spoke highly of the way I performed at work.ﬂ  I note 
the absence of any evidence that
 the Company consulted with 
Staff Accountant Gonzalez before it terminated Santana. Respecting the Company™s shifting defenses, recall that, in 
its December 18 position letter to NLRB Region 24, the Com-
pany asserted two grounds for Sant
ana™s discharge.  One is the absence of October 23 which, the Company claimed in the 
letter, came after a call that she would be late, and then she 
never came to work that day.  The other is a claimed ﬁpatternﬂ 
of tardinessŠclearly a false ground even by the Company™s 
own records.  As we have seen at trial the Company dropped 
the pattern of tardiness ground and relies solely on the ground 
of absenteeism.  While that may have been understandable 
given the facts, I nevertheless 
draw an adverse inference from 
this shifting of reasons.  The Board has long held that shifting 

reasons constitute evidence of discriminatory motivation.  
U. S. Coachworks, Inc., 334 NLRB 955 (2001); 
Naomi Knitting Plant, 328 NLRB 1279, 1283 (1999). Moreover, in shifting its grounds the Company puts itself in 
the position of having to denigrate its own approval of two of 
Santana™s three absences as being, nevertheless, absences.  
Factually that is so, but from a credibility standpoint, such 
denigration by Human Resour
ces Manager Figueroa and Dis-trict Manager Fresneda had a hollow tone.  Indeed, the hollow 

sound of their testimony reveals the emptiness of the Com-
pany™s position when contrasted with the fact that Staff Ac-
countant Gonzalez never even mentioned absenteeism to 
Santana before October 25 when she delivered District Control-
ler Rodriguez™ October 24 ﬁguide
lineﬂ memo to Santana.  More 
than that, when, as I have found, Santana returned from her 

emergency absence of October 23, and asked Gonzalez whether 
she wanted to see evidence, Gonzalez gave Santana a ringing 
complimentŠthat Gonzalez had ﬁno problemﬂ with Santana. 
The big change from that ringing compliment by Staff Ac-
countant Gonzalez to the next day™s delivery by Gonzalez of 
the ﬁguidelineﬂ from District Controller Rodriguez graphically 
demonstrates that the Company either bypassed or overrode the 
supervisor™s opinion in order to generate some paper founda-tion for a planned decision to get rid of Santana before the elec-

tion date.  I so find. Finally, I find animus reflected in my earlier findings of co-
ercive statements. Taken together, the coercive remarks reveal 
that the Company was so determined to keep the Union out that 
it would resort to threats, such as the loss of benefits, interroga-tion to ascertain the identity of
 union supporters, and even the 
solicitation of Iris Andrews to serve as a spy and to report the 

activities and identities of union supporters.  The reflection of 
animus serves to disclose a corporate bent focused on eliminat-
ing the thorn that the Company believed that a union would 
present.  To accomplish that goal meant that the Union would 
have to lose the November 21 election.  To increase the odds against a union election victory meant that the Company 
needed to eliminate from the 
voting unit any probationary em-
ployee seen by management as likely to vote yes in the No-

vember 21 election.  This brings us full circle to my finding that 
the Company selected the ground of
 absenteeism as a pretext to 
discharge Blanca Santana, and that a moving reason for her 
discharge was the Company™s view that, unless terminated 
before the election, Santana would cast a yes vote for the Union 
on November 21. Having found that the Government
 has established, prima fa-cie, that the Company fired Blanca Santana because of its belief 
that Santana favored the Union and would vote for it at the 
election scheduled for November 21, I turn now to the Com-pany™s affirmative defenseŠthat
 it would have fired Santana 
even had there been no union on the scene.
18  On this affirma-tive defense, the Company must persuade by a preponderance 
of the credible evidence.  The fatal flaw in the Company™s de-
fense is that, as I have found, it seized on Santana™s three ab-
sences as a pretext.  Stated differently, absenteeism was not the 
real reason that the Company fired Blanca Santana.  True, the 
record shows that the Company previously has terminated at 
least one employee (Irma Gonzalez) for not successfully com-
pleting her probationary period. 
 But that proves nothing.  The Government does not contest the Company™s right to discharge 
a probationary employeeŠonly its motive for selecting Blanca 
Santana for such a discharge. 
On brief, and citing Nuclear Support Services, 313 NLRB 870, 874 (1994), the Government contends that, in a pretext 
discharge, the Wright Line analysis need not be applied.  I dis-
agree.  Under my reading of Board law, the 
Wright Line analy-
sis applies to all motivation cases, including those of pretext 
(false-reason cases), as well as dual-motive cases.  
Casey Elec-
tric, 313 NLRB 774 fn. 2 (1994).  In that respect, 
Nuclear Sup-port Services appears to be an inadvertent aberration from es-
tablished Board law.  See, for example, 
Robert F. Kennedy Medical Center, 332 NLRB 1536, 1538 fn. 5 (2000) (ﬁthe same 
standard applies in all cases turning on employer motivationﬂ).  
Indeed, in a lengthy decision by the Board, in overturning a 
judge™s dismissal of discrimination allegations in a pretext case, 
the Board specifically applied the 
Wright Line analysis.  See 
Naomi Knitting Plant, 328 NLRB at 1281Œ1283. Applying the 
Wright Line analysis here, I find that the Gov-
ernment has proved a discriminatory motive in the Company™s 

discharge of Blanca Santana.  The Company, however, has 
failed to carry its burden (a burde
n of persuasion) of establish-ing its affirmative defense (it could not do so given the falsity 

of the reason it advanced) that it would have discharged 
Santana even had there been no union in the picture.  Accord-
ingly, I find that when it discharged Blanca Santana on October 
26, the Company violated Section 8(a)(3) and (1) of the Act, as 
alleged.  I shall order the Company to offer Blanca Santana full 
reinstatement and to make her whole, with interest. 
E.  The Challenged Ballots 1.  Introduction Recall from my statement of the case at the beginning of this 
decision that the election vote was 4 to 3 in favor of the Union, 
but that, as of the trial, ther
e are three challenged ballots to 
resolve in the election case, Case 24ŒRCŒ8138.  These are the                                                           
 18 This is the analytical standard.  
Wright Line
, 251 NLRB 1083, 
1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 
989 (1982), approved 
NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983), as clarified by 
Office of Workers™ Compensation Pro-
grams v. Greenwich Collieries, 512 U.S. 267, 276Œ278 (1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278ballots of Blanca Santana, Keila Ramos, and Marilyn Diaz.  
Recall also that the trial was divided into two parts, with the 
first part being the unfair labor practice case (primarily the 
discharge of Blanca Santana), and the second part, having two 
stages, being the election case (primarily the challenged ballots 
of Keila, Ramos, and Marilyn Diaz).  In the first stage of the 
election case, the Union sought to
 establish that the ballot of Keila Ramos should not be ope
ned and counted because she either is a managerial or a supervisory employee.  The second 
stage consisted of the Company™s 
effort to show that the ballot 
of Marilyn Diaz should not be counted because she is a 
confidential employee.  As already mentioned, the Union did 
not file a brief as to any portion of the overall case.  Being a 
neutral party in the election case, the Government™s only 
position on any of the challenged ba
llots is that, if merit is 
found to the unfair labor practice allegation as to Blanca 

Santana, then her ballot should 
be opened and counted.  I take the three voters i
n that order here. 2.  Blanca Santana 
The first challenge, to the ballot of Blanca Santana, has been 
resolved by my decision in the unfair labor practice case.  I 

therefore recommend to the Board that the challenge to 
Santana™s ballot be rejected, a
nd that her ballot be opened and counted. 3.  Keila Ramos 
a.  Facts As noted at the beginning, in this Ramos stage the Union called two witnesses and the Company called four.  Those who 
testified for the Union were (former) Group Leader Jose Or-
lando Hernandez and Purchasing Agent Angie Santiago.  Her-nandez did not testify in the unfair labor practice part of the 
case, but Santiago did.  The 
Company called Keila Ramos, 
Human Resources Manager Figueroa, Customer Service Man-
ager (and Sales Manager) Mayra 
Maldonado, and District Man-
ager Manuel Fresneda. Santiago™s very brief testimony 
is that (in her opinion) Keila Ramos is a supervisor because Santiago has heard her give 
orders to her coworkers, and 
has heard Operations Manager Jesus Negron tell the dispatchers that any changes to be made 
respecting containers, routes, or anything concerning the Com-
pany™s customers must be approved by Ramos. 
Before his October departure from the Company, Hernandez 
testified, he worked as a group 
leader in the customer service department overseeing the work of two dispatchers and han-
dling the nonhazardous solid waste at the Humacao landfill.  
Among his group leader duties were preparing routes for the 
front-end loaders for the following day and, on instructions 
from the supervisor, Hernandez would prepare routes for the 
delivery of containers and the removal of containers.  He also, 
as the administrator for the solidification area, issued certifi-
cates of disposal for the solid, nonhazardous waste.  Hernandez asserts that his supervisor was Keila Ramos. 
On a daily basis, Hernandez a
sserts, Ramos w
ould give him contracts to deliver the containe
rs, and instructions to remove containers.  Ramos also instructed Hernandez to determine 
what specific driver had done a given service, and to ascertain 
whether the service had been completed.  Although no one told 
Hernandez that Ramos was the supervisor, the employees there 
told Hernandez that they considered her such, and several times 
Hernandez observed Ramos slam her hand down saying that 
she was the boss there.  (There is no evidence that Operations 

Manager Negron, or any manage
r, was present and failed to 
contradict such a claim.)  None of the workers in the depart-

ment questioned Ramos™ claim to being the boss. 
Keila Ramos states that she is a ﬁcustomer service represen-
tative,ﬂ and that her superiors are District Manager Fresneda 
and Customer Service Manager Maldonado.  Ramos testified that, for example, she receives service calls, such as calls re-
garding poor service. Ramos th
en goes to the operations de-partment (or whatever department is affected).  Personnel in operations will analyze the problem, devise a solution, and tell 
Ramos how they are going to handle the matter.  Occasionally 
the district manager will need to be consulted to approve the 
procedure.  (Ramos processes a call to cancel service through 
the sales department.) Ramos denies that she has any independent authority to 
make changes in prices, routes, containers, or to apply credits to 
accounts.  (Nor can she independently ﬁmake a determination 
concerning the service of a customer,ﬂ but that description is 
too vague as it would cover everything from establishing the 
service to resolving a minor complaint.)  Ramos testified that 
she has never supervised anyone
 at the Company and has never 
recommended any disciplinary measures for an employee.  

(Testifying later, Customer Se
rvice Manager Mayra Maldonado 
and District Manager Fresneda confirmed this testimony.)  

Ramos describes Jose Orlando Hernandez as the operations 
department supervisor, and testified that she never supervised 
him, never disciplined him, 
and never recommended discipline as to him.  District Manager Fresneda informs us that Hernan-

dez was supervised by Opera
tions Manager Jesus Negron. Ramos identified a one-page document as, in effect, the job 
description for her position of cust
omer service representative.  
The ﬁPrincipal Duties & Res
ponsibilitiesﬂ section list these nine bullet-point items:  Establish and maintain a high level of customer satisfac-

tion, including meeting customer retention goals, resolv-
ing customer complaints, resolving accounts receivables 
and service issues. 
Meet assigned retention goals.  Maintain contact with 

existing clients to effectively recognize and meet cus-
tomer needs. 
Acquire an in-depth understanding of local, state and 
federal waste regulations and legislation. Analyze lost business trends and recommend corrective 

action. Effectively resolve (combined with the collection de-

partment) accounts receivable issues with customers. 
Follow-up on service problems of all types with opera-

tions department. Keep log of all customer ca
lls, complaints and solutions. 
Generate Customer Service Representative weekly re-

port. This includes:  WASTE MANAGEMENT DE PUERTO RICO 2791.  All the customer retention forms completed by you 
including those from sales reps 
that have a problem to be resolved. 2.  You should submit a complete log of incoming 
calls and the way they were handled. 
3.  Also include the cancellation request log with all 
the information completed. 
Maintain contract files updated with the coordination 
of the filing clerk.  The bullet-point list is followed by the closing paragraph 
which opens by stating that the customer service representative 
will receive many phone calls, and that the representative 
should answer them in a ﬁpl
easant, informative and timely 
manner.ﬂ  Before a closing sentence about a ﬁrewarding incen-
tive program,ﬂ a sentence in bold reads, ﬁThe emphasis of our customer service representative (CSR) is to establish a strong working relationship with our clients.ﬂ Ramos identified a noncompete agreement that she signed on 
October 19, but she explains th
at all employees who have ac-
cess to pricing and to the account files (on computer, appar-
ently) also sign such an agreement.  Classified information, 
covered by the agreement, cannot be accessed by just anyone, 
but only by personnel who are so authorized and who work 
with the accounts, including ma
nagers and supervisorsŠand also including the bill collectors who, as members of the bar-
gaining unit, voted in the election. Human Resources Manager Figueroa testified that the pur-
pose for the noncompete agreemen
t is to cover all employees 
involved with customers, including managers, supervisors, customer service representatives, and sales representatives.  
Figueroa testified that the latter two categories are not classified 
as supervisors, but that they have access to the customer ac-
counts.  The agreement would prevent them from leaving the 
Company and going ﬁdirectly to our competition with our price 

structure.ﬂ  Figueroa testified 
that Keila Ramos does not super-
vise anyone at the Company, nor has she ever recommended 
that anyone be disciplined, hired, promoted, or fired. 
Customer Service Manager (and Sales Manager) Mayra 
Maldonado (who reports to the regional vice president over all of Puerto Rico) testified that the customer service department 
has five customer service repres
entatives, one of whom is lo-
cated at each district office.  From her office in Caguas, 
Maldonado (along with each district manager) supervises the 
customer service representatives.  Maldonado identifies Ramos 
as one of the five customer service representatives, and states 
that Ramos is assigned to Humacao.  Ramos does not, 
Maldonado asserts, supervise an
yone.  Maldonado visits with 
the customer service representatives on site once or twice a 
month, and talks with each of them daily by telephone. 
Maldonado confirms Figueroa™s 
description of the purpose of the noncompete agreement.  Her description of the job duties 
of Keila Ramos, as a customer service representative, essen-
tially matches the items quoted above in the bullet-point list.  
Going further, Maldonado identifies several forms, received in 
evidence, that are described in the job description, including a 
customer retention record, a cancellation request form, a form 
listing calls coming in to customer service, and a form occa-
sionally filled out by a customer service representative, or a 
sales representative, known as a ﬁCredit/Debit Form.ﬂ  This 
latter form pertains to the age of a bill and whether an adjust-

ment is to be made after the 
approval of the district manager and the controller.  As the testimony and the forms themselves 

reflect, they are clerical in nature. 
Testifying last for the Company at this stage, District Man-
ager Fresneda confirms the e
ssentials given by Human Re-
sources Manager Figueroa and Customer Service Manager Maldonado concerning Ramos™ lack of supervisory authority. 
He further confirms that Ramos is a ﬁliaison between the cus-
tomer and us, the Company.ﬂ  Ra
mos, Fresneda asserts, has no 
authority to give orders to anyone because ﬁshe has nobody that 
works under her.ﬂ b.  Discussion 1.  Managerial Although not expressly excluded 
from coverage by the Act, 
ﬁmanagerialﬂ employees, not ot
herwise supervisory employees, 
long have been treated by the Board as implicitly excluded 
from such coverage.  In 1974, the Supreme Court affirmed the Board™s interpretation of the Act.  NLRB v. Bell Aerospace Co.
, 416 U.S. 267 (1974).  In 
Bell Aerospace, the Court adopted the Board™s definition that managerial employees are those ﬁwho 

formulate and effectuate mana
gement policies by expressing 
and making operative the decisions of their employer, and those 
who have discretion in the performance of their jobs independ-
ent of their employer™s established policy.ﬂ  See 
NLRB v. 
Health Care & Retirem
ent Corp. of America
, 511 U.S. 571, 576 
(1994). Respecting the question of mana
gerial status, the party con-
tending such (the Union here) ca
rries the burden of persuasion on showing managerial status.  NLRB v. Kentucky River Com-
munity Care, 532 U.S. 706 (2001) (implicit in the Court™s lan-
guage that party asserting a statutory exception carries the bur-
den of proving it); Allstate Insurance Co., 332 NLRB 759 fn. 2 (2000).  There is no evidence here that, during the relevant 
time, Keila Ramos exercised or recommended any ﬁdiscretion-
ary actions that effectively control or implement employer pol-
icy.ﬂ  
Allstate Insurance, id. at 762, quoting from NLRB v. Ye-
shiva University, 444 U.S. 672, 683 (1980). I find that, unlike the ﬁPurchasing/Inventory Controllerﬂ 
(Madrene Cupkie) who, exerci
sing substantial unreviewed dis-cretion in committing large amounts of the employer™s credit, 
was held to be a managerial employee in 
Concepts & Designs
, Inc., 318 NLRB 948, 956Œ957 (1995), enfd. 101 F.3d 1243 (8th 
Cir. 1996), the duties and authority of Keila Ramos are more 
like the very limited discretion of the ﬁSystems/Pagination 

Coordinatorﬂ (Bonnie Coats) found to be nonmanagerial in 
Bakersfield Californian, 316 NLRB 1211, 1214Œ1215 (1995).  
Finding that the Union has failed to carry its burden of estab-
lishing that Keila Ramos, during the relevant time, was a 
managerial employee, I therefore find no merit to the manage-
rial ground of the Union™s challenge to the ballot of Keila 
Ramos.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2802.  Supervisory 
After May 29, 2001, there no longer is any question of the 
applicable rule on the burden 
of persuasionŠthe party arguing 
supervisory status carries that burden of proof on the issue. 
NLRB v. Kentucky River Community Care
, supra (upholding the Board™s longstanding allocation of the burden of proof on 
an exception or exemption from the Act™s protection).  To the 
extent that any of the evidence here even remotely suggests 
supervisory status, it falls far short of the Union™s legal burden 
of proof. What Jose Orlando Hernandez describes as orders from 
Keila Ramos appear to be nothing more than Ramos™ efforts on one or both of two areas of her work.  In one area she has to 
gather the information needed to fill out the various customer 
service forms that she is charged with completing.  In the other 
area she coordinates with, for example, the operations depart-
ment on service complaints.  When personnel in operations 
devise a solution, they inform Ramos how they are going to 
handle the matter.  Ramos, in turn, has to communicate with the 
customer (the client).  In shor
t, public relations and customer satisfaction are involved. To the extent that Operations Man-

ager Negron has told dispatchers that any changes to be made 
respecting containers, routes, or anything concerning customers 
have to be approved by Ramos 
(as Angie Santiago describes), the evidence (which is not fully developed on this point) sug-

gests that Negron simply was en
suring that Ramos could carry 
out her duty of establishing and maintaining ﬁa strong relation-
ship withﬂ the Company™s clients.  In any event, there is no 
evidence that any such ﬁordersﬂ by Ramos consisted of an ex-
ercise of independent judgment. As suggested from Hernandez™ testimony, it may well be that 
Keila Ramos, seeking to capitalize personally on Operations 
Manager Negron™s efforts to assi
st her in performing her liaison work with the Company™s customers, has undertaken to exer-
cise a certain amount of bluffing (ﬁI am the boss hereﬂ) of her 
coworkers as to the extent of her own status and authority.  
That bluffing conduct (there is no evidence that Operations 
Manager Negron was present and di
d not correct the assertion) no doubt has contributed to an opinion among her coworkers 
that she has been vested by ma
nagement with supervisory au-
thority.  However, the fact that Ramos™ coworkers view her as 
the ﬁbossﬂ is only a secondary i
ndicium of statutory authority.  
Similarly, that Ramos signed 
a noncompete agreement does not 
serve to establish supervisory au
thority (or managerial status), 
for at best it would be only a s
econdary indicium and, in any 
event, others (bill collectors) who also signed one are members 
of the bargaining unit and voted.  Secondary indicia alone will 
not confer supervisory status under the Act.  To do that, there 
must be evidence of one or more of the primary indicia.  
Adco Electric
, 307 NLRB 1113 fn. 1, 1120 (1992), enfd. 6 F.3d 1110 
(5th Cir. 1993).  And there is no evidence here of any of the 
primary indicia. 
Having found no merit to both grounds (managerial and su-
pervisory) of the Union™s challenge to the ballot of Keila 
Ramos, I now recommend to the Board that such challenge be 
overruled, and that the ballot 
of Keila Ramos be opened and counted. 4.  Marilyn Diaz 
a.  Facts As noted at the beginning, at the Diaz stage the Company 
called two witnesses (District Manager Fresneda and Human Resources Manager Figueroa) and the Union one (Marilyn 

Diaz). Fresneda™s rather brief testimony is that Marilyn Diaz is his 
secretary and has been for about 4 years.  Part of that time, 
while Fresneda was the landfill ma
nager, Fresneda and Douglas Whitehead, the district manager at the time, shared the secretar-
ial services of Diaz.  When Whitehead departed in May, Fres-
neda became the district manager.  As of November, Fresneda 
testified, Diaz, as Fresneda™s secretary, was responsible for 
(typing, presumably) any documen
ts or letters that issue from 
Fresneda pertaining to his duties.  When specifically asked at 
the beginning of his testimony in the unfair labor practice part 

of the trial to describe his du
ties and responsibilities as district manager, Fresneda testified:  Basically, there are two operations there.  One is the transpor-

tation company and the other one deals with sanitary fills.  So, 
basically it™s watching over th
e operation, in general.  Fresneda testified that Diaz also is the liaison with the hu-
man resources department in Caguas because she is the ﬁcusto-
dian of the employee files at our facilities at Humacao.ﬂ  Diaz 
types and files any employee disciplinary memos in the em-
ployees personnel file, including those pertaining to the drivers 
in the bargaining unit that is represented by the Union.  Fres-
neda asserts that the personnel files maintained at Humacao are 
ﬁan exact copyﬂ of the files, with the original documents, at the 
Caguas headquarters.  Diaz also handles the payroll, and that 
includes the drivers who are covered under the collective-bargaining agreement with the Un
ion.  The payroll consumes a 
ﬁconsiderable amountﬂ of Diaz™ time.  Diaz maintains and files 

the personnel records related to sick leave, vacations, and in-
surance.  When Diaz is not pr
esent, Staff Accountant Milisha Gonzalez will process any papers pertaining to personnel re-

cords and files, and Jessica Alejandro will do the data entry (for 
the payroll, apparently).  Th
e accounting supervisor, Milisha Gonzalez, has the keys to all the files.  Fresneda asserts that he 

supervises Marilyn Diaz.  (Gonzalez testified that she super-
vises Diaz respecting the payroll.) 
Human Resources Manager Figueroa, whose office is lo-cated at the Caguas headquarters, testified that her department is structured so that two persons report directly to her.  One 

person is responsible for the payro
ll.  (The other presumably is 
in charge of the personnel, or human resources, function.)  At each local site, such as at Humacao, a person serves as the liai-
son with Figueroa™s office respecting the payroll and the per-
sonnel functions.  At Humacao that person is Marilyn Diaz. 
Figueroa confirms that Diaz prepares all the payroll papers and 
reports, and did so in November.  Figueroa confirms that Diaz 
calculates and prepares the figures and records respecting vaca-
tion and sick leave of employees. 
Marilyn Diaz is ﬁthe person who keeps copies of all the files 
of the employees in Humacao.ﬂ  Diaz files all the papers in the 
personnel files, such as the application, salary changes for em-
 WASTE MANAGEMENT DE PUERTO RICO 281ployees, and any disciplinary warn
ings.  Diaz also handles em-
ployment verifications.  Alt
hough Figueroa normally does that 
from her office, she has authorized Marilyn Diaz to do so, and 
to sign Figueroa™s name, along with Marilyn Diaz™ initials.  An 
example of such an employment verification letter is in evi-
dence.  Dated December 15, it shows the employee™s name, 
social security number, hours of work, pay rate, date of hire, 
and, for the employee named on the exhibit in evidence, that he 
is a permanent employee.  For the exhibit in evidence, the re-
cord shows that Marilyn Diaz signed Figueroa™s name, fol-
lowed with Diaz™ initials. Another document identified by Figueroa is a one-page ﬁDe-
scription of Daily Tasks.ﬂ  The copy in evidence, dated June 1, 
2001, was filled out by Marilyn Diaz, and she listed 13 line 
items of work tasks that she performs during a given week with 
the time, in hours or half hours,19 devoted to such tasks on a 
daily or weekly basis.  (Some of
 the items, as Diaz also tells us, 
are of recent origin.)  Although the form has been in use only 
since Jose Cardona, the new general manager, or regional vice 
president, took charge of the Company™s Puerto Rico opera-
tions about June 2001, Figueroa asserts that the human re-sources part, including the payroll, was being done by Diaz in 

November.  Of these duties, a
nd based on the Diaz™ description 
of her tasks in the exhibit in evidence, Figueroa states that the 
ﬁconfidentialﬂ portion would be the 2.5 hours per week that she 
devotes to maintaining the personnel files and absentee reports 
plus the unstated time that she 
devotes to issuing employment 
verification letters. When the Company rested its case as to Marilyn Diaz™ chal-
lenged ballot, the Union then called Diaz as a witness.  Testify-
ing that she was hired in April 1997, Diaz reports that her du-
ties have always been that of ﬁoffice clerk.ﬂ  Indeed, the ﬁDe-
scription of Daily Tasksﬂ form 
reflects that her position is that of ﬁOffice clerk.ﬂ  In her career at the Company, Diaz has done 

work for the two previous district managers, Ellsworth B. Mink 
and Douglas Whitehead.  She worked directly for Mink, typing 
his memos, receiving his calls, and running errands.  She had 
the key to Mink™s office and the master keys for the files and 
the other offices.  For Whitehead (who apparently succeeded 
Mink) she did similar work, such as preparing disciplinary 
memos to employees and also a tonnage report of the waste 
going into the landfill.  She would relieve Glenda Rodriguez, 
the receptionist, for her lunch and breaks. 
Marilyn Diaz has been helping Manuel Fresneda since Fres-
neda was the landfill manager, but
 she was not his secretary. 
When Fresneda became the district manager, Diaz asserts, she 
did not become his secretary because ﬁI didn™t have any duties 
as a secretary for him.ﬂ  On Fridays, Fresneda has asked her to 
prepare the tonnage report, which she has done.  Over the past 
year and a half that Fresneda 
has been the district manager, 
Diaz estimates that she has type
d about 10 documents, such as 
letters or charts, for Fresneda that were generated by, it appears, 
the tonnage report.  The only time that Diaz ever typed any-

thing for Fresneda of a confidential nature was the week before 
her testimony when Fresneda ema
iled her a letter to a customer 
                                                          
 19 Four line items are left blank as 
to time spent, and the total of the 
time listed is 12 hours. 
describing the Company™s landfill services.  The letter con-
tained prices for the services.  The record is unclear as to just 
what Diaz did, or was asked to do, with the email, but Diaz 
seems to imply that she retyped it in letter form for signing and 
mailing to the customer.  Diaz testified that she has not typed 
any disciplinary memos for Fresneda. 
Before October, Diaz sat in the reception area not far from 
the district manager™s office.  Since early October, Diaz has sat 
in a cubicle in the ﬁbackﬂ near Angie Santiago.  She apparently 
was not told to move, for she tes
tified, ﬁI just arrived one day 
and I decided that I have to move my computer because if I 
didn™t move I wouldn™t have a place to work on the payroll.ﬂ  
The record does not explain why Diaz, if she had been doing 
the payroll at her desk in the reception area, could no longer do 
the payroll at her previous location. 
Although Diaz still had possession of the office keys as of 
the November election, about 
February 2001 Staff Accountant 
Gonzalez took control of them, including the keys to the files. 
Respecting the personnel files, Diaz explains that the file re-
tained in Humacao contains merely ﬁlocalﬂ items such as the 
absenteeism record and disciplinary memos.  The employment 
application and other ﬁpersonnel informationﬂ (presumably 
such matters as medical records) resides in the original person-

nel file in Caguas.  Even so, the Humacao file apparently had 
the skeleton information needed for the verification letters, and 
that information would include the date of hire and perhaps the 
pay rate, although Diaz presumably had the latter information 
anyhow as a result of her payroll duties. 
Although none of the witnesses testified in extensive detail, 
Marilyn Diaz provided more deta
il than the other witnesses. 
She also testified with a more favorable demeanor.  To the 

extent that her testimony conflicts with that of District Manager 
Fresneda or Human Resources 
Manager Figueroa, I credit Diaz 
with one qualification.  The qua
lification arises in the follow manner.  It is clear from the direct and cross-examination, and 
some of the redirect examination of Diaz, that Diaz processed 

the payroll report in November.  However, toward the end of 
her redirect examination, Diaz 
testified that under District Manager Fresneda™s administra
tion Staff Accountant Gonzalez has received the payroll report with respect to what she has ﬁto 
pay,ﬂ and that ﬁcurrentlyﬂ she,
 Diaz, does not know anyone™s 
salary.  If she needs salary information currently, Diaz must go 
to Supervisor Gonzalez who provides that information.  There 
was no recross-examination, and all evidence closed at that 
point. This injection, at the end of th
e trial, of some question as to 
what the payroll report contained that Marilyn Diaz processed 
in November not only comes late, but with too little detail to 
create anything more than a possible question.  If the Union 
intended to elicit information that the November payroll report 
that Diaz prepared had only names and hours worked, but no 
pay rates (or no dollar amounts to divide by 40 hours), then that 
effort lacks sufficient detail.  Accordingly, I find that Diaz™ 
work on the payroll as of the November election included at 
least names, hours worked, a
nd amounts, and probably pay 
rates as well.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282b.  Discussion 1.  Governing law Although the Act does not expre
ssly exclude ﬁconfidentialﬂ 
employees from the definition of
 employees, from its beginning 
years the Board has excluded them from bargaining units.  In 
B. F. Goodrich Co.
, 115 NLRB 722, 724 (1956), the Board, 
after reexamining its prior rulings
 on the topic, stated its inten-tion to ﬁadhere strictlyﬂ to the definition limiting ﬁconfidentialﬂ 
employees to embrace only those employees ﬁwho assist and 
act in a confidential capacity to persons who formulate, deter-
mine, and effectuate management policies in the field of labor 
relations.ﬂ  (Emphasis in original.)  The qualification about the 
ﬁfield of labor relationsﬂ came to be known as the ﬁlabor 
nexusﬂ test.  See the Board™s review in 
Kleinberg, Kaplan, Wolff, Cohen & Burrows
, 253 NLRB 450 (1980), of its histori-
cal treatment of ﬁconfidentialﬂ employees. 
By its decision in 
NLRB v. Hendricks County Rural Electric, 454 U.S. 170 (1981), the Supreme Court affirmed the Board™s 
interpretation of the Act respecting ﬁconfidentialﬂ employees, 
including the restriction that the term applies only to confiden-
tial employees with a ﬁlabor ne
xus.ﬂ  The Court endorsed the Board™s ﬁlabor nexusﬂ test as excluding those whose access to 

confidential data is merely access to confidential ﬁbusiness 
information.ﬂ  454 U.S. at 184Œ191.
  Stated differently, nonla-
bor related matters, even though c
onfidential, are ﬁirrelevant to the determination of whether [a] secretary [is] a confidential 
employee.ﬂ  454 U.S. at 191Œ192.  As the Board expressed it in 
Intermountain Rural Electric Assn., 277 NLRB 1, 4 (1985), 
enfd. 1988 WL 166520 (10th Cir. 1988):  Under this definition it is insufficient that an employee may 
on occasion have access to certain labor related or personnel 
type information.  What is contemplated instead is that a con-
fidential employee is involved in a close working relationship 
with an individual who decide
s and effectuate
s management labor policy and is entrusted w
ith decisions and information regarding this policy before it is made known to those af-
fected by it. 
 In light of Hendricks County, supra, that Marilyn Diaz may 
prepare the payroll (including that for union as well as nonun-
ion employees), or file and ma
intain absenteeism reports and 
warning or other disciplinary 
matters in skeleton personnel files, is ﬁirrelevant.ﬂ  This is so because such matters have no 
material connection with negotiations for a collective-
bargaining agreement.  Thus, in 
Bakersfield Californian, 316 NLRB 1211 (1995), the secretary to the retail advertising man-

ager was found, in effect, not to be a ﬁlabor nexusﬂ confidential 
employee, even though she typed and processed payroll and 
disciplinary matters and grievances and typed the collective-
bargaining notes of the retail adve
rtising manager.  By contrast, 
the secretary to the classified advertising manager was ex-

cluded from the bargaining unit as a confidential employee 
because she had access to the manager™s labor strategy notes.  
316 NLRB at 1211Œ1213. Finally, the burden of proof in th
ese cases is on the party (the 
Company here) challenging the ballot on the basis that the em-
ployee is a confidential employee.  
Intermountain Rural Elec-tric Assn., supra. 2.  Application At trial the focus, practically the exclusive focus, was on the 
duties of Marilyn Diaz.  But her duties are only one of two 
prongs of the test for confidential employee status.  The other 
prong pertains to the duties of 
the person or persons for whom she works.  As to this latter,
 the Company failed to establish 
that District Manager Manuel Fresneda is a person who formu-
lates, determines, and effectua
tes management policies in the 
field of labor relations.  Even assuming that, as the district 
manager, Fresneda effectuates such policies, that is not enough.  
He must formulate and determine such policies, at least in a 
meaningful way.  But there is no evidence that Fresneda is 
meaningfully involved in form
ulating and determining such 
policies.  Compare, 
E & L Transport Co.
, 327 NLRB 408, 409 
(1998) (Terminal Manager O™Reilly formulated and determined 
such policies by, in part, being responsible for negotiating the 
collective-bargaining agreement and for suggesting changes to the contract in preparation for upcoming contract negotiations 

with the union).  Accordingly, 
because the evidence fails to 
establish this prong of the test, on this ground alone I find that 

the Company has not carried its burden of demonstrating confi-
dential employee status as to Marilyn Diaz. 
Aside from the foregoing finding, I shall go forward as to the 
duties of Marilyn Diaz.  In light of the evidence as to District 
Manager Fresneda, it is not surprising to find, as I do, that the 
record fails to establish that Marilyn Diaz is a labor nexus con-
fidential employee.  Respecting the payroll matters as of No-
vember, and assuming (against any possible question), that 
Diaz typed the numbers or at least had access to the numbers 
for unit and nonunit employees, that November payroll function 
fails the labor nexus test.  Bakersfield Californian, 316 NLRB at 1211Œ1212 (typing payroll information is just one of the 
confidential business matters done by secretary Denise Taylor, 
but none meets the labor nexus test).  Additionally, as the 
Board ruled in 
Lincoln Park Nursing Home, 318 NLRB 1160, 1164 (1995), ﬁmerely having access to files containing confi-
dential material, including records of grievances, does not es-
tablish confidential status.ﬂ  Mo
reover, ﬁthe typing of discipli-
nary matters, grievances, or other material relating to personnel 

problemsﬂ does not render an employee a ﬁconfidential em-
ployeeﬂ within the meaning of Board law.  
Lincoln Park, id.  
Indeed, to borrow the Supreme Court™s terminology from 
Hendricks County, 454 U.S. at 191, all the record evidence here, not being of the labor nexus type, is ﬁirrelevant.ﬂ 
Compare 
E & L Transport Co.
, supra (terminal manager™s secretary, Judy Nilsen, prepared confidential documents and 

had regular access to confidential information regarding reports 
or correspondence documenting the company™s position in 
collective bargaining and labor relations policy matters before 

this information was transmitted to the union or to the employ-
ees at issueŠNilsen held to be a confidential employee); and 
Bakersfield Californian, supra (Patricia Bailey, secretary to the 
classified advertising manager, excluded from bargaining unit as a confidential employee because of her access to manager™s 
strategy notes for collective bargaining). 
 WASTE MANAGEMENT DE PUERTO RICO 283Cases cited on brief by the Company to show that Diaz is a 
confidential employee are similar to the circumstances in either 
E & L Transport
 or Bakersfield Californian.  For example, in 
the lead case cited by the Company, 
NLRB v. Rish Equipment 
Co., 687 F.2d 36 (4th Cir. 1982), the court (over a strong dis-sent by Circuit Judge Hall), enforcing a Board decision in other 
respects,
20 denied enforcement to the part that included Char-
lotte Bowers in the bargaining unit over the company™s objec-
tion that she was a confidential employee with a labor nexus.  
That decision provides little comfort for the Company here.  In 
that case Branch Manager Gardner (for whom Bowers worked) was ﬁin the thickﬂ of all labor 
contract matters, ﬁincluding both negotiations generally and negotia
tions involving grievances.ﬂ  
There was no restriction on Bowers™ access ﬁto all records in 
the officeﬂ as Gardner™s personal confidential secretary. Even 
assuming that dissenting Judge 
Hall™s position is correct (that the evidence failed to show that Gardner functioned so as to 
ﬁformulate and determineﬂ labor policy), there is no evidence 
here that District Manager Fresneda participated in collective-
bargaining negotiations with the Union, or that Marilyn Diaz 
had any confidential relationship with any labor relations mat-
ters that had not already been disclosed to the Union or to af-
fected employees.  In any event, 
to the extent that the Fourth Circuit™s decision in NLRB v. Rish Equipment
 does not, as the 
dissent argues, apply Board law 
as affirmed by the Supreme 
Court, I am bound to apply Board law.  
Waco, 273 NLRB 746, 
749 fn. 14 (1984). The Company also cites some Board cases, such as 
Associ-
ated Day Care Services
, 269 NLRB 178 (1984) (administrative assistants), and 
ITT Grinnell
, 253 NLRB 584 (1980) (secretary 
to [assistant] plant manager). 
 Again, these cases provide no 
comfort for the Company here, for our record fails to show that 

District Manager Fresneda does any of this.  Thus, in 
Associ-
ated Day Care
 the Board ruled (footnote reference omitted): 
 Based on the record evidence, we find that the Em-
ployer™s administrative assistants are expected to play a 
role in the investigation of grievances which will affect the decision made by management
 on the merits of a griev-ance and that this is sufficien
t to render them confidential 
employees.  Furthermore, we find that they are expected to 
have regular access to, and on occasion to type, memo-
randa concerning management
 proposals for collective bargaining before these proposals are presented to the Un-
ion; we also note that they will regularly see the minutes 
of the weekly management 
meetings at which manage-ment proposals for collective bargaining will be discussed.  

While the administrative assistants may spend relatively 

little of their working time performing these duties, the 
amount of time devoted to labor
 relations matters is not the controlling factor in determining confidential status.  

[Footnote reference omitted.]  Accordingly, we shall ex-
clude the classification of administrative assistant from the 
existing unit.  [269 NLRB at 181.] 
 In ITT Grinnell
, supra at 585, the Board excluded the secre-
tary to the assistant plant manager from the bargaining unit 
                                                          
 20 Rish Equipment Co.
, 258 NLRB 1139 (1981). 
because the ﬁassistant plant manager has significant 
responsibility for formulation and 
effectuation of labor relations policy.ﬂ  Further, ﬁhis secretary serves him in a confidential 

capacityﬂ respecting ﬁlabor relations matters.ﬂ 
In our case, so far as the record shows, Marilyn Diaz, as of 
the November 21 election, neither worked with nor had access 
to any collective-bargaining documents containing data not yet 
presented to the Union or to affected employees.  Accordingly, 
finding that the evidence fails to show that Marilyn Diaz was a 
labor nexus confidential employee as of the November 21 elec-
tion, I shall recommend to the Board that the Company™s chal-
lenge to her ballot be overruled and that her ballot be counted. 5.  Summary of recommendations in Case 24ŒRCŒ8138 
Based on the foregoing findings, I have recommended to the 
Board that all three challenges be overruled and, consequently, 
that the ballots of Blanca Santana, Keila Ramos, and Marilyn 
Diaz be opened and counted.  I further recommend that a re-
vised tally of ballots be prepared and served, and that an appro-
priate certification issue in Case 24ŒRCŒ8138. CONCLUSIONS OF LAW 1.  By coercively interrogating its employees about their un-
ion activities, threatening them with various economic sanc-

tions in the event they voted for Union de Tronquistas de 
Puerto Rico, Local 901, IBT, AFLŒCIO (Union), to be their 
collective-bargaining representative, by implicitly soliciting 
employee complaints and grievances during a union organizing 
campaign, by creating the impr
ession among its employees that 
their union activities were under surveillance by the Company, 

and by requesting an employee to spy on the union activities of 
her fellow workers, to identify the union supporters, to note 
what they were saying about the Union, and impliedly to report 
that information to District Manager Manuel Fresneda, the 
Company violated Section 8(a)(1) of the Act. 
2.  By discharging Blanca Sa
ntana on October 26, 2000, the Company violated Section 8(a)(3) and (1) of the Act. 
3.  The Company has not violated the Act as otherwise al-
leged in the February 28, 2001 complaint, as amended. 
4.  The unfair labor practices found affect commerce within 
the meaning of Section 2(6) and (7) of the Act. REMEDY Having found that the Company has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act. The Company, having discriminatorily discharged an em-
ployee, it must offer her reinst
atement and make her whole for any loss of earnings and other benefits, computed on a quarterly 

basis from the date of discharge to the date of proper offer of 
reinstatement, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  The Company also must remove from its files any 
reference to the unlawful discharge of Blanca Santana, and 
thereafter notify her in writing that this has been done and that 
the discharge will not be used against her in any way. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284On these findings of fact and conclusions of law and on the entire record, I issue the following recommended21ORDER The Company, E. C. Waste, Inc. d/b/a Waste Management de Puerto Rico, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Coercively interrogating employees about their union ac-tivities; threatening them with various economic sanctions should they vote for Union de Tronquistas de Puerto Rico, Lo-cal 901, IBT, AFLŒCIO, or any other labor organization, to be their collective-bargaining representative; implicitly soliciting employee complaints and grievances during a union organizing campaign when there is no past practice of such during a time when no organizing campaign is in progress; creating the im-pression among employees that their union activities are under surveillance by the Company; or requesting an employee to spy on the union activities of their fellow workers, to identify the union supporters, to note what they are saying about the Union, and impliedly to report that information to management. (b) Discharging or otherwise discriminating against any em-ployee for supporting Union de Tronquistas de Puerto Rico, Local 901, IBT, AFLŒCIO, or any other union. (c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action designed to effectu-ate the policies of the Act. (a)  Within 14 days from the date of this Order, offer Blanca Santana full reinstatement to her former job or, if that job no longer exists, reinstatement to a substantially equivalent posi-tion, without prejudice to her seniority or any other rights or privileges previously enjoyed. (b) Make whole Blanca Santana for any loss of earnings and other benefits suffered as a result of the unlawful action against her, in the manner set forth in the remedy section of the deci-sion.                                                                                                                      21  If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharge of Blanca Santana, and within 3 days thereafter notify her in writing that this has been done and that the discharge will not be used against her in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, that the Board or its agents deems necessary to analyze the amount of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post at its of-fice at Humacao, Puerto Rico, copies of the attached notice marked ﬁAppendix.ﬂ22  Copies of the notice, on forms provided by the Regional Director for Region 24, after being signed by the Company™s authorized representative, shall be posted by the Company and maintained by it for 60 consecutive days in con-spicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Company to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Company has gone out of business or ceased its operation at the facility involved in this proceeding, the Company shall duplicate and mail, at its own expense, a copy of the notice to all current employees and for-mer employees employed by the Company at any time since October 18, 2000. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official, on a form provided by the Region, attesting to the steps that the Company has taken to comply. IT IS FURTHER ORDERED that the complaint is dismissed inso-far as it alleges violations of the Act not specifically found.   22  If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ   